Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 1 of 59 PageID 87




               IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                        IN AND FOR PASCO COUNTY, FLORIDA

    BENVENUTO CELLINI,
                                                                Case No.:
           Plaintiff,
    0

    BAYVIEW LOAN SERVICING, LLC d/b/a
    BAYVIEW LOANS, LLC; NEWREZ LLC
    DBA SHELLPOINT MORTGAGE
    SERVICING, and THE BANK OF NEW YORK
    MELLON A/K/A THE BANK OF NEW
    YORK, AS TRUSTEE FOR THE
    CERTIFICATEHOLDERS CWALT, INC.,
    ALTERNATIVE LOAN TRUST 2006-20CB
    MORTGAGE PASS THROUGH
    CERTIFICATES SERIES, 2006-20CB

           Defendants.
                                                  /

                                         COMPLAINT

           COMES NOW, Plaintiff, BENVENUTO CELLINI (hereinafter, "Plaintiff'), by

    and through the undersigned counsel, and hereby sues Defendants, BAYVIEW LOAN

    SERVICING DB/A Bayview Loans, LLC (hereinafter, "BAYVIEW"), NEWREZ LLC

    DBA SHELLPOINT (hereinafter, "SHELLPOINT") and The Bank of New York Mellon

    A/K/A The Bank of New York, as Trustee for the Certificateholders CWALT, Inc.,

    alternative Loan Trust 2006-20CB Mortgage Pass Through Certificates Series, 2006-20CB

    (hereinafter "BONY") (collectively, "Defendants"). In support thereof, Plaintiff states:

                                PRELIMINARY STATEMENT
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 2 of 59 PageID 88




            1.         This is an action for damages for violations of the Florida Consumer

    Collection Practices Act, Chapter 559, Florida Statutes (hereinafter, the "FCCPA") the Fair

    Debt Collection Practices Act, 15 United States Code, Section 1692 et seq. (hereinafter,

    the "FDCPA"), 12 United States Code, Section 2605 (hereinafter, "RESPA"), and for

    breach of contract, wherein the Defendant and its representatives atteinpted to collect a

    consumer debt from Plaintiff on a mortgage that was modified pursuant to a Stipulation

    and Order in Settlement of Movant's Objection to Confirmation of Debtor's Chapter 13

    Plan entered in Plaintiff's Bankruptcy Case—by using collection letters, refusing

    payments, and by threatening foreclosure in an unlawful attempt to collect the alleged debt

    from Plaintiff .

            2.         Additionally, despite Plaintiff repeated meritorious disputes of the

    account's alleged delinquency status, Defendants continued to assert that the loan is in

    default or have caused the loan to go into default by refusing Plaintiff's timely payments.

                               JURISI2ICTION, VENUE & PARTIES

           3.          This is an action for damages which exceeds $30,000 exclusive of

    attorneys' fees and costs.

           4.          Jurisdiction and venue for pui-poses of this action are proper in New Port

    Richey, Pasco County, Florida, and are conferred by Fla. Stat. § 559.77.

           5.      Defendants are subject to the jurisdiction of this Court as Defendants each

    regularly transact business in Pasco County and the events described herein occur in Pasco

    County, Florida.




                                                   1)
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 3 of 59 PageID 89




            6.     Venue is proper as the acts and transactions described herein occurred in

    Pasco County, Florida.

            7.     At all material times herein, Plaintiff is a natural person residing in Pasco

    County, Florida.

           8.      At all material times herein, BONY is a foreign limited liability company

    authorized to conduct business in Florida, with its principal place of business located at

    240 Greenwich Street, New Yorlc, New York 10286.

           9.      At all material times herein, NEWREZ LLC d/b/a Shellpoint Mortgage

    Servicing is a foreign limited liability company existing under the laws of the state of

    Delaware, with its principal place of business located at 1100 Virginia Drive, Suite 125,

    Fort Washington, PA 19034.

           10.     At all material times herein, Bayview is a foreign limited liability company

    existing under the laws of the state of Delaware, with its principal place of business located

    at 4225 Ponce De Leon Blvd, 5th Floor, Coral Gables, FL 33146.

                                  GENERAL ALLEGATIONS

           11.     At all material times herein, Plaintiff is a"debtor" or "consumer" as defined

    by Florida Statutes, Section 559.55(8) and 15 United States Code, Section 1681 a(c).

           12.     At all material times herein, Plaintiff is a borrower as that term is defined

    RESPA.




                                                  3
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 4 of 59 PageID 90




           13.     At all material times herein, each of the Defendants, themselves and through

    its affiliates, regularly attempts to collect debts, including but not limited to, alleged

    balances due from Plaintiff on a modified mortgage loan.

           14.     At all material times herein, each of the Defendants qualify as a"person"

    subject to Florida Statutes Section 559.72.       See Floi-ida Statutes, Section 559.55(3);

    Schauer v. General Motors Acceptance Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).

           15.     At all material times herein, BONY was the originator, investor or servicer

    of the loan and was a creditor as defined by Florida Statutes, Section 559.55(5).

           16.     At all material times herein, SHELLPOINT was the sei-vicer or sub-servicer

    of the loan for BONY and was a creditor as defined by Florida Statutes, Section 559.55(5).

           17.     At all material tiines herein, SHELLPOINT was the servicer or sub-servicer

    of the loan for BONY and is a debt collector as defined by Florida Statutes, Section

    559.55(7).

           18.     At all material times herein, SHELLPOINT is a servicer of Plaintiffs'

    federally related inortgage loan as those tei-ms are defined by RESPA, 12 U.S.C. § 2602(1)

    and 12 U.S.C. § 2605(1)(2).

           19.     At all material times herein, BAYVIEW was the servicer or sub-servicer of

    the loan for BONY prior to Shellpoint and was a creditor as defined by Florida Statutes,

    Section 559.55(5).

           20.     At all inaterial tiines herein, each of the Defendants use interstate mail while

    engaging in a business, the principal purpose of which is the collection of consumer debts.




                                                 11
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 5 of 59 PageID 91




           21.     At all material times herein, each of the Defendants attempts to collect a

    debt, including but not limited to, an alleged balance on the account (i.e. "Mortgage

    Account")

           22.     At all material times herein, each of the Defendants is a"consumer

    collection agency" within the definition established by Florida Statutes, Section 559.55(3)

    in that it is a business entity engaged in the business of soliciting consumer debts for

    collection or of collecting consumer debts.

           23.     At all material times herein, each of the Defendants attempted to collect

    debts, including but not limited to, alleged balances due from Plaintiff on a mortgage loan,

    referenced by a current loan identification number of 0579472631, (herein, the "Account"

    or "Debt")

           24.     At all material times herein, the alleged balance due on the Account is a

    consumer debt, an obligation resulting from a transaction for goods or sei-vices incurred

    primarily for personal, household, or family use.

           25.     At all material times herein, each of the Defendants' conduct regarding the

    Account complained of below qualifies as "communication" as defined by Florida Statutes,

    Section 559.55(2).

           26.     At all material times herein, Bayview and Shellpoint make and service

    numerous loans which are "federally related mortgage loans" as defined in 12 U.S.C. §

    2602, in that they are secured by a lien on residential real property designed principally for

    the occupancy of one to four families, and in that thy are made by "creditors"




                                                  E
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 6 of 59 PageID 92




    which make or invest in residential real estate loans aggregating more than $1,000,000.00

    per year, including Plaintiff's loan.

           27.     At all material times herein, Defendants act themselves or through their

    agents, employees, officers, inembers, directors, successors, assigns, principals, trustees,

    sureties, subrogees, representatives, third-party vendors, and insurers.

           28.     All necessary conditions precedent to the filing of this action occurred, or

    Defendants waived the same.

                                   FACTUAL ALLEGATIONS

           29.     A mortgage was recorded against Plaintiff real estate property in favor of

    Countrywide Home Loans, Inc. by virtue of a Promissory Note dated April 28, 2006 (i.e.,

    the "Debt")

           30.     The Debt was incurred primarily for personal, household or family use.

    More specifically, the Debt was used to obtain Plaintiff homestead residence.

           31.     In 2016, Plaintiff encountered financial difficulties and filed for bankruptcy

    under Chapter 13 in the Middle District of Pennsylvania, Case No. 16-bk-01439 (the

    "Bankruptcy Case")

           32.     On August 15, 2016, BONY filed its Pi-oof of Claim in Plaintiff's

    Bankruptcy Case, indicating an amount owed of $612,005.33 and an amount of

    $311,481.65 to cure any alleged default.

           33.     On September 7, 2016, BONY filed an objection to            confii-rnation of

    Plaintiff's Chapter 13 Plan.




                                                 N
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 7 of 59 PageID 93




           34.        On or about March 31, 2017, Plaintiff and BONY entered into a confidential

    Stipulation resolving BONY's Objection to Confirmation of Plaintiff's Chapter 13 Plan

    ("Stipulation")

           35.        On June 17, 2019, Plaintiff received his discharge of debt which discharged

    the unsecured portions of the loan as set forth in the Stipulation.

           36.        Despite Plaintiff having successfully completed his Chapter 13 Plan and

    compliance with the Stipulation, on October 8, 2019 Bayview on behalf of BONY, sent a

    written communication to Plaintiff in an attempt to collect the Debt, reflecting a Total

    Amount Due of $10,714.88 and a negative escrow balance of $40,262.19.

           37.        The immediately aforementioned communication further assessed $11.00

    for propei-ty.inspections.

           38.        On October 16, 2019, a written communication was sent by Bayview on

    behalf of BONY, in an attempt to collect the Debt, reflecting a Total Amount Due of

    $10,789.88 and a negative escrow balance of $40,262.19.

           39.        The immediately aforementioned communication further assessed a$75.00

    "Foreclosure Attorney Fee" and reflected $1,200.00 being held in suspense despite the

    monthly payment being only $1,189.32.

           40.        On October 17, 2019, a written comtnunication was sent by Bayview on

    behalf of BONY, in an attempt to collect the Debt, reflecting a Total Amount Due of

    $8,411.24 and a negative escrow balance of $40,262.19.

           41.        The iinmediately aforementioned communication further reflected the

    application of $2,378.64 fi-om suspense.


                                                   7
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 8 of 59 PageID 94




           42.     On October 21,2019, a written communication was sent by Bayview on

    behalf of BONY, in an attempt to collect the Debt, reflecting past due payments in the

    amount of $7,135.92.

           43.     On November 18, 2019, a written communication was sent by Bayview on

    behalf of BONY, in an attempt to collect the Debt, reflecting multiple credits for payments

    of fees in the amounts of $99,999.00, $0.99, $9,999.00, and $757.06. The communication

    assessed $11.00 for property inspections and further reflected an escrow advance for

    homeowner's insurance premium in the amount of $817.34.

           44.     There was no basis to assess $817.34 for homeowner's insurance because

    Plaintiff had purchased his own policy as required by the Stipulation.

           45.     Thereafter, Plaintiff sent a notice of error regarding the misapplication of

    his monthly payments and improper force placed insurance despite Plaintiffhaving his own

    insurance policies.

           46.     On November 18, 2019, a written coinmunication was sent by Bayview on

    behalf of BONY in response to Plaintiff's notice of error. The communication claimed that

    there were several inonths where post-petition payments were not received and that the

    loan was due for May 1, 2019.

           47.     On December 16, 2019, a written communication was sent by Bayview on

    behalf of BONY, in an attempt to collect the Debt, reflecting a Total Amount Due of

    $11,773.71 and a negative escrow balance of $41,346.05.

           48.     The immediately aforementioned communication further reflected an

    escrow advance of $266.52 for homeowner's insurance premium.


                                                E
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 9 of 59 PageID 95




           49.     On Jamiary 23, 2020, a written communication was sent by Bayview on

    behalf of BONY, in an attempt to collect the Debt, reflecting a Total Amount Due of

    $11,491.22 and a negative escrow balance of $40,262.19.

           50.     The immediately aforementioned communication reflected an increased

    monthly payment due of $2,162.15, reflected multiple misapplications and reapplications

    of payments, and further reflected a suspense payment of $1,189.32.

           51.     On February 1, 2020, the Account was service transferred from Bayview to

    Shellpoint.

           52.     Shortly after the transfer, Shellpoint refused to take Plaintiff's payments,

    claiming that Plaintiff did not make payments since July 2019, despite Plaintiff having

    sent proof of the payments and insurance.

           53.     Plaintiff grew fi-ustrated and concerned with the servicing of the Account

    on behalf of BONY and retained legal counsel, Jay W. Moreland, P.A. for assistance.

           54.     On May 14, 2020, Plaintiff, tlu-ough his legal counsel sent a qualified

    written request to Shellpoint disputing Shellpoint's refusal to accept payments and further

    disputing the increased payment amounts in the monthly statements on account of escrow

    advances for insurance.

           55.     On June 19, 2020, Shellpoint responded to Plaintiff's qualified written

    request indicating that payments were kept in a suspense or "unapplied balance" because

    the loan was in bankruptcy and that those payments were applied commencing in July

    2019, and thereafter applying an unapplied balance on September 4, 2019 in the amount of




                                                9
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 10 of 59 PageID 96




    $39,695.94 to the payments accrued fi-om May 16, 2016 through January 1, 2019. A tilie

    and correct copy of the letter is attached hereto as Exhibit A.

            56.     On March 16, 2021, Shellpoint on behalf of BONY sent a written

    communication in an attempt to collect the debt, demanding the sum of $60,525.87 be paid

    before March 30, 2021 or the Account would be referred to foreclosure.

            57.     On March 22, 2021, Plaintiff sent a second qualified written request to

    Shellpoint (hereinafter "Second QWR") (i) enclosing a check for the 2020 taxes that

    Shellpoint paid, (ii) disputing the force placed instirance charges, and (iii) requesting that

    the credit report be updated.

            58.     On March 24, 2021, Shellpoint responded to Plaintiff's Second QWR

    indicating that it determined that all payments from June 2017 through November 2017

    were not visible on the payment history despite Plaintiff having provided proof of the same.

    Shellpoint further indicated it would contact Bayview regarding the missing payments. A

    true and correct copy of the communication is attached hereto as Exhibit B.

           59.     On March 28, 2021, Plaintiff sent a third qualified written request ("Third

    QWR") to Shellpoint outlining the improper servicing of the Account, including

    misapplication of payments and assessment of improper charges. A tn.ie and correct copy

    of the letter is attached hereto as Exhibit C.

           60.     On Apri123, 2021, Shellpoint sent a communication to Plaintiff in response

    to Plaintiff's Third QWR, outliriing how amounts were applied to the Account, claiming

    that no error occtured, returning Plaintiff's payments, and demanding payment of




                                                     10
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 11 of 59 PageID 97




     $64,549.93 to reinstate the Account. A true and correct copy of the communication is

     attached hereto as Exhibit D.

             61.      Thereafter, Plaintiff retained Kopp Law P.A. for the purpose of pursuing

     this matter against Defendants, and Plaintiff is obligated to pay their attorneys a reasonable

     fee for their sei-vices.

             62.      As a direct result of the assessment of amounts that Defendants are not

     entitled, attempts to collect amounts not owed, and repeated responses that no error has

     occurred, Plaintiff has suffered emotional distress, anxiety, inconvenience, frustration,

     annoyance, fear, and confusion, believing that despite his dispute efforts, Plaintiff would

     lose his home in foreclosure and be subject to Defendants' continued unlawful debt

     collection attempts.

             63.     The FCCPA, Section 559.77, provides for the award of up to $1,000

    statutory damages, actual damages, punitive damages, as well as an award of attorneys'

     fees and costs to Plaintiff, should Plaintiff prevail in this matter against Bayview,

     Shellpoint, and BONY.

             64.     Specifically, Plaintiff has suffered lack of sleep, stress, anger, anxiety,

    embarrassment, humiliation and shame, all to Plaintiff's damage. Plaintiff has further

    invested time and energy into resolving this issue with Defendants.

             65.     Plaintiff has further sustained actual damages in the amount of late fees,

    iinproper force placed insurance charges, property preservation inspections and repairs

    charges that did not occur, interest being charged to the loan as a result of the alleged

    default and attorneys' fees assessed by Defendants..


                                                  11
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 12 of 59 PageID 98




            66.     At all material times herein, it would liave been possible for Defendants to

     avoid violating the terms of the FCCPA, FDCPA, and RESPA.

                              COUNT ONE:
                UNLAWFUL DEBT COLLECTION PRACTICE—
       VIOLATION OF FLORIDA STATUTES, SECTION 559.72 et seq. AGAINST
                       BAYVIEW AND SIIELLPOINT

            Plaintiff re-allege paragraphs one (1) through sixty (60) as if fully restated herein

     and further states as follows:

            67.     Defendants, Bayview and Shellpoint are subject to, and violated the

     provisions of, Florida Statutes, Section 559.55(7) by collecting consumer debts from

     Plaintiff through means which can reasonably be expected to abuse or harass Plaintiff.

            68.     Defendants, Bayview and Shellpoint are subject to, and violated the

     provisions of, Florida Statties, Section 559.72(9), by attempting to collect the Debt with

     knowledge that the alleged Debt is not legitimate or by asserting the existence of some

     legal right when each Defendants know that the right does not exist.

            69.     Specifically, Bayview and Shellpoint acted as servicers of the Account for

     BONY.

            70.     Bayview and Shellpoint, had actual knowledge of Plaintiff's Bankruptcy

     Case, the Stipulation, proof that Plaintiff made all post-petition payments on the Account

     and that Plaintiff obtained the required hazard and flood insurance.

            71.     Despite Bayview and Shellpoint's actual knowledge set forth above,

     Bayview and Shellpoint assessed and collected fees and charges for (i) pool work that was

     never done, (ii) title costs where there was no foreclosure filed, (iii) property inspections

     conducted when the loan was current, (iv) vacancy registration fees when the property was
                                                  12
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 13 of 59 PageID 99




     never vacant, (v) default related costs when the loan was not in default, (vi) force placed

     insurance where Plaintiff had insurance, and (vii) attorneys' fees that were unilaterally

     assessed to the Account.

            72.      Not only did Bayview and Shellpoint assess these amounts to the loan, but

     they continue to send communications demanding payments of the saine and threaten

     foreclosure if such illegitimate amounts are not paid.

            73.     Bayview and Shellpoint continue to attempt to collect these illegitimate

     improper amounts and make threats of foreclosure in an attempt to abuse and harass

     Plaintiff into believing that despite Plaintiff having successfully completed his Chapter 13

     and complying with the tei-ms of the Stipulation, ; that Bayview and Shellpoint could and

     would continue to attempt to collect such amount directly from Plaintiff.

            74.     Bayview and Shellpoint's conduct served no purpose other than to annoy

     and harass Plaintiff and exhaust Plaintiff's will into paying the iilegitimate charges and

     fees referenced above in addition to the regular monthly payments that Shellpoint now

     refuses to accept.

            75.     In sum, during the course of Bayview and Shellpoint's attempts to collect

     the Debt, Bayview and Shellpoint knowingly and falsely asserted that            Plaintiff is

     responsible for fees, charges, and escrow advances as listed above despite Plaintiff having

     made all payments pursuant to the Stipulation and obtaining his own insurance.

            76.     Bayview and Shellpoint's willful and flagrant violation of, inter alia, the

    Florida Consumer Collection Practices Act as a means to collect the Debt constitutes




                                                 13
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 14 of 59 PageID 100




     unlawfiil conduct and harassment as is contemplated under Florida Statutes, Section

     559.72(7).

            77.     As a direct and proximate result of Bayview's actions, Plaintiff sustained

     dainages as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                  FAIR DEBT  COLLECTION  PRACTICES ACT —
          VIOLATION OF 15 UNITED STATES CODE, SECTIONS 1692 ET SEQ.
                             AS TO SHELLPOINT

            Plaintiff re-allege paragraphs one (1) through sixty (60) as if fully restated herein

     and further state as follows:

            78.     Shellpoint is subject to, and violated the provisions of, 15 United States

     Code, Section 1692d, by engaging in conduct the natural consequence of which is to harass,

     oppress, or abuse Plaintiff in connection with the Debt.

            79.      Shellpoint is subject to, and violated the provisions of, 15 United States

     Code, Section 1692e, e(2)(A), and e(10), by using false representations and deceptive

     means in attempting to collect the Account, including by falsely representing the amount,

     legal status or character of the debt.

            80.      Shellpoint is subject to, and violated the provisions of, 15 United States

     Code, Section 1692f and f(1), by using unfair or unconscionable means to collect the Debt,

     including by attempting to collect an amount (including interest, fees, charges, or expenses

     incidental to the principle obligation) not expressly authorized by the agreeinent creating

     the debt or othei-wise perinitted by law.

            81.      Shellpoint took over servicing the loan after the loan was allegedly in

     default and treated the loan as a defaulted loan.
                                                  14
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 15 of 59 PageID 101




               82.    Specifically, Plaintiff repeatedly advised Shellpoint, that the amounts

     claimed as owed on the Account were inaccurate, overstated, and that the loan was not in

     default

               83.    Plaintiff further provided proof of his payinents froin 2017 through the date

     of the transfer and proof of insurance as required by the Stipulation.

               84.    Shellpoint further confirmed its knowledge of the same when it indicated in

     its March 24, 2021 communication that Bayview did not reflect the payments made by

     Plaintiff between June 2017 and November 2017 and further indicated that it would contact

     Bayview regarding those payments.

               85. ' Despite Plaintiff s disputes of Shellpoint's representations of the amounts

     allegedly owed on the debt and the alleged default of the debt, and despite Shellpoint's

     actual knowledge of the Stipulation and receipt of proof of such payments, Shellpoint

     continued to send communications to Plaintiff within the past year in an attempt to exhaust

     Plaintiffl will and collect the Debt from Plaintiff.

               86.    Despite having knowledge of Plaintiff disputes, Bayview's failure to

     properly and timely apply payments, and the Stipulation, Shellpointused unfair or

     unconscionable means to collect the Debt by demanding Plaintiff pay amounts to which

     neither Bayview nor Shellpoint was entitled within the past year; treating the loan as a

     defaulted loaji despite the loan being current; assessing additional fees and charges to

     which Shellpoint is not entitled, and repeatedly threatening to foreclose.

               87.    Shellpoint's conduct unfairly and unconscionably attempts to coerce

     payment fi-om Plaintiff regarding the Account over the past year that Plaintiff do not owe,


                                                   15
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 16 of 59 PageID 102




     that are overstated as a result of the prior servicer's failure to timely apply payments it

     received.

             88.     As a result, Shellpoint attempted to collect an amount from Plaintiff not

     created by the agreement creating the debt or otherwise permitted by law.

             89.     Shellpoint's conduct served no purpose other than to harass, abuse, or

     oppress Plaintiff into paying the overstated amount of the Debt, Shellpoint knew or should

     have known that Plaintiff did not owe the additional assessed fees and charges or that the

     loan was in default, yet continued its collection attempts through repeated letters and

     threats of foreclosure..

            90.     As a direct and proximate result of Shellpoint's actions, Plaintiff sustained

     damages as defined by 15 United States Code, Section 1692k.

                                     COUNT THREE:
                          VIOLATION OF RESPA AS TO SHELLPOINT

            Plaintiff re-allege paragraphs one (1) through sixty (60) as if fully restated herein

     and further states as follows:

            91.     Shellpoint is acting as a loan "servicer" for BONY of a"federally related

     mortgage" as those terms are defined by RESPA, 12 U.S.C. § 26021) and 12 U.S.C. §

     2065(1)(2).

            92.     Plaintiff has repeatedly disputed the amounts alleged to be owed and the

     alleged default status of the Account through the appropriate qualified written requests

     referenced herein.

            93.     Shellpoint failed to correct Plaintiff Account in violation of 12 U.S.C.

     §2605(e)(2) and 24 C.F.R. §3500.21(e)(3).
                                                 16
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 17 of 59 PageID 103




             94.    Shellpoint failed to conduct an appropriate investigation after receiving

     Plaintiff's qualified written requests, in violation of 12 U.S.C. §2605(e) (2).


                                     COUNT FOUR:
                            BREACH OF CONTRACT AS TO BONY


            Plaintiff re-allege paragraphs one (1) through sixty (60) as if fully restated herein

     and further states as follows:

            95.     A mortgage was recorded against Plaintiff's real estate property in favor of

     Countrywide Home Loans, Inc. by virtue of a Promissory Note dated April 28, 2006 (i.e.,

     the "Debt"). True and coi-rect copies of the mortgage and proinissory note are attached

     hereto as Exhibit E.

            96.     The Mortgage Account was modified by the Stipulation. A true and correct

     copy is attached hereto as Exhibit F.

            97.     Thereafter, the loan was allegedly purchased by and integrated into the

     Certificateholders CWALT, Inc., alternative Loan Trust 2006-20CB Mortgage Pass

     Through Certificates Series, 2006-20CB with The Bank of New York Mellon A/K/A The

     Bank of New York, as Trustee.

            98.     BONY utilized Bayview and Shellpoint as servicers or agents on its

     behalf, to service the loan and accept and apply payments.

            99.      BONY either directly or through its agents has breached its contractual

     obligations in at least the following ways:

                    a. By failing to tiinely apply all payments received from the Plaintiff

                        post- petition;

                                                   17
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 18 of 59 PageID 104




                   b. By assessing to the Plaintiff's Account charges and fees not agreed to

                       between the parties, authorized by the loan documents, or which

                       Defendant are not entitled;

                   c. By improperly allocating payments received from the Plaintiff post-

                       petition to fees and charges not agreed to between the parties or to

                       which Defendants were not entitled;

                   d. By assessing late payment charges to the Plaintiff's Account despite

                       the fact that the loan was not in default under the terms of the

                       Stipulation;

                   e. By unilaterally assessing attomeys fees to the Account that Defendants

                       were not entitled or that were not ordered by a court;

                   f. By assessing charges for escrow advances for force placed insurance

                       where Plaintiff had the proper insurance in place;

                   g. By declaring the Plaintiff to be in default of the Stipulation when no

                       such default exists;

                   h. By threatening to initiate foreclosure proceedings when the Account is

                       not in default;

            100.   Plaintiff has been irreparably harrned by BONY's conduct, or the conduct

     of BONY's agents which have exponentially increased the amounts due on the Account

     under the Mortgage and Stipulation.


                                  COUNT FIVE:
                       BREACH OF CONTRACT AS TO BAYVIEW
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 19 of 59 PageID 105




            Plaintiff re-allege paragraphs one (1) through sixty (60) as if fully restated herein

     and further states as follows:

            101.    A mortgage was recorded against Plaintiff's real estate property in favor of

     Countrywide Home Loans, Inc. by virtue of a Promissory Note dated April 28, 2006 (i.e.,

     the "Debt"). True and con-ect copies of the mortgage and promissory note are attached

     hereto as Exhibit E.

            102.    The Mortgage Account was modified by the Stipulation. A true and correct

     copy is attached hereto as Exhibit F.

            103.    Thereafter, the loan was allegedly purchased by and integrated into the

     Certificateholders CWALT, Inc., alternative Loan Trust 2006-20CB Mortgage Pass

     Through Certificates Series, 2006-20CB with The Banlc of New York Mellon A/K/A The

     Banlc of New York, as Tnistee.

            104.    BONY utilized Bayview as a servicer or agent on its behalf, to service the

     loan and accept and apply payments.

            105.    BONY and Bayview are parties to a contract which puts Bayview in

     privity with the Note and Mortgage.

            106.     Bayview either directly or through its agents has breached its contracttial

     obligations in at least the following ways:

                    a. By failing to timely apply all payments received from the Plaintiff

                        post- petition;




                                                   19
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 20 of 59 PageID 106




                   b. By assessing to the Plaintiff's Account charges and fees not agreed to

                        between the parties, authorized by the loan documents, or which

                        Defendant are not entitled;

                   c.   By iinproperly allocating payments received from the Plaintiff post-

                        petition to fees and charges not agreed to between the parties or to

                        which Defendants were not entitled;

                   d. By assessing late payment charges to the Plaintiff's Account despite

                        the fact that the loan was not in default under the terms of the

                        Stipulation;

                   e. By unilaterally assessing attorneys fees to the Account that Defendants

                        were not entitled or that were not ordered by a court;

                   f. By assessing charges for escrow advances for force placed insurance

                        where Plaintiff had the proper insurance in place;

                   g. By declaring the Plaintiff to be in default of the Stipulation when no

                        such default exists;

                   h. By threatening to initiate foreclosure proceedings when the Account is

                        not in default;

            107.   Plaintiff has been irreparably harmed by Bayview's conduct, on behalf of

     BONY, which has expoiientially increased the amounts due on the Account under the

     Mortgage and Stipulation.




                                                 20
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 21 of 59 PageID 107




                                      PRAYER FOR RELIEF

            WHEREFORE, as a direct and proximate result of Defendants' conduct, Plaintiff

     respectfully requests an entry of:

                    a.      Judgment against Bayview declaring that Bayview violated the

            FCCPA;

                    b.      Judgment against Bayview for maximum statutory damages for the

            violations of the FCCPA;

                    c.      Judgment against Bayview enjoining them from engaging in further

            conduct in violation of the FCCPA;


                    d.      Judgment against Bayview declaring that Bayview breached the

            contract between the parties and for damages incurred as a result of such breach;

                    e.      Judgment against Shellpoint declaring that Shellpoint violated the

            FCCPA, FDCPA and RESPA;

                    f.      Judgment against Shellpoint for maximum statutory damages for the

            violations of the FCCPA, FDCPA and RESPA;

                    g.      Judgment against Shellpoint enjoining them from engaging in

            further conduct in violation of the FCCPA, FDCPA and RESPA;


                    h.      Judgment against BONY declaring that BONY breached the

            contract between the parties and for damages incurred as a result of such breach;

                    i.      Actual damages in an amount to be determined at trial;

                    j.      Compensatory damages in an amount to be detennined at trial;

                    k.     Punitive damages under the FCCPA and RESPA in an amount to be
                                                 21
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 22 of 59 PageID 108




             detennined at trial;

                    1.      An award of attorneys' fees and costs; and

                    M.      Any other such relief the Court may deem proper.



                                    DEMAND FOR JURY TRIAL

             Plaintiff hereby demands a trial by jury on all issues triable by right.

              SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

             Plaintiff hereby gives notice to Defendants and demands that Defendants and

     their affiliates safeguard all relevant evidence—paper, electronic documents, or data—

     pertaining to this litigation as required by law.


                                                    Respectfully submitted,
                                                    KOPP LAW, P.A.

                                                    /s/ Rebbecca A. Goodall
                                                    William J. Kopp, Esq.
                                                    Florida Bar No.: 83605
                                                    Kopplawpa@gmail.com
                                                    Rebbecca A. Goodall, Esq.
                                                    Florida Bar No.: 0115344
                                                    rgoodall.law@gmail.com
                                                    360 Central Avenue, Suite 1570
                                                    St. Petersburg, FL 33701
                                                    (813) 999-3355; (727) 999-2016 (fax)




                                                   22
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 23 of 59 PageID 109




                IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                         IN AND FOR PASCO COUNTY, FLORIDA

  BENVENUTO CELLINI,
                                                 Case No.:
        Plaintiff,
  V.


  BAYVIEW LOAN SERVICING,
  NEWREZ LLC DBA SHELLPOINT MORTGAGE
  SERVICING, and THE BANK OF NEW YORK
  MELLON A/K/A THE BANK OF NEW
  YORK, AS TRUSTEE FOR THE
  CERTIFICATEHOLDERS CWALT, INC.,
  ALTERNATIVE LOAN TRUST 2006-20CB
  MORTGAGE PASS THROUGH
  CERTIFICATES SERIES, 2006-20CB

        Defendants.




                               EXHIBIT A
   Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 24 of 59 PageID 110




                                                     Shellpoint
                                                     Mortgage Servicing
                                                                                                             Hours of 0peration
55 Beattie Place, Suite 110                       Toll Free Phone 1-800-365-7107                 Monday-Friday 8:O0AM 10:OOPM
Greenville, SC 29601                               Toll Free Fax 1-866-467-1137                        Saturday 8:OOAM-3:OOPM




June 19, 2020
                                                                                           received
Jay W Moreland, P.A                                                                   k             .~
8520 Govemment Dr., Suite 2
New Port Richey, FL 34654


RB:       Subject Property: 7719 Hatteras Dr Hudson, FL 34667
          Reference Number: 0579472631
          Homeowner/ Client: Benvenuto J Cellini

Dear Jay W Moreland.

This letter is in response to your recent inquiry regarding the above referenced loan. Shellpoint Mortgage Servicing
("Shellpoint") began servicing the loan on or about February 1, 2020.

Shellpoint is aware this loan was included in a Chapter 13 Bankruptcy and was subsequently discharged. Our records
indicate the hoxneowner intended to retain the property as well as their personal liability upon discharge and completion
ofthe Chapter 13 plan. As such, Shellpoint is servicing the loan in accordance with the original agreement and protecting
the creditor's rights in the associated property.
Per ihe'correspondence reeeived you are disputing the delinquency ofthe Mr. Cellini's loan. You stated Shellpoint
admitted the records received from Bayview were inaccurate. You indicated Mr. Cellini made three payments in October
2019 to pay ahead for October, November, and December 2019 and had made all payments from July 2019 until
Shellpoint refused to accept the payments. You are also disputing the addition of the taxes and insurance to the escrow
account, stating Ivir. Ceilini has paid his insurance and taxes per the modified agreement. You stated Mr. Cellini will
send a check for the balance due and resume monthly installments if Shellpoint will agree to accept his payment.
Shellpoint has reviewed the proof ofpayment (enclosed) Mr. Cellini provided on February 6, 2020 and has determined
the payments in questions have been applied correctly to the loan. Payments are applied to the loan on the day they are
received. Payments of $1,200.00 was posted to the loan on July 12, 2020; July 25, 2019; Augiist 8, 2019. These
payments were posted to the unapplied balance because the loan was in the process of the Bankruptcy ("BK") cram
down. The BK cramdown as completed on August 28, 2019, bringing the principal balance to $305,000_00 with a due
date of May 16, 2016.

Accordingly, on September 4, 2019, the unapplied balance of $39,695.94 was posted to the due dates of May 16, 2016
through January 1, 2019 bringing tlle loan contractually due for the February 1, 2019 payment leaving an unapplied
balaiice of $448.38. On October 8, 2019, a payment of $1,200.00 was posted to the February 1, 2019 instalment with
$10.68 posted to the unapplied balance. A payment of $2,400.01 was received on October 16, 2020, bringing the
unannlied balance to $2.859.07_ The March 2019 and April 2019 installments were posted effective October 16, 2019 to
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 25 of 59 PageID 111




 of the loan history summary_

 Our records do not indicate Mr. Cellini was advised our documents from Bayview were inaccurate. Should
                                                                                                           you have
 evidence the loan history summary is incorrect, please send the necessary documentation with a written explanation
                                                                                                                    via
 fax at 866-467-1137, or email us at loanservicing@shellpointmtg.com, or mail:

                                                 ShelIpoint Mortgage Servicing
                                                       P. 0. Box 10826
                                                     Greenville, SC 29603

Shellpoint has confirmed the loan transferred to Shellpoint non-escrowed. However, lender-placed flood insurance
                        41                                                                                                  was
placed on th prtiN'r~ ~it3e'i~izIVlr:~;,~€ellini not providing Shellpoint with proof of flood insurance. Shellpoint also received
                                        t
a canceilatio~i"-notice"on:IV1a"y"' ; ~- , with an effective cancellation date of May 2, 2020 from Universal Property
                                                                                                                           and
Casualty l:nshran&-{ `-.}rrhe") due to nonpayment of the hazard insurance. If Mr. Cellini does not provide proof
                                                                                                                            of
hazard insurance, lender-placed insurance will be purchased for the property. Enclosed is a copy ofthe
                                                                                                               cancellation
notice. We notified Mr. Cellini we needed proof of flood insurance on April 14, 2020; May 14, 2020; and
                                                                                                                  7une 1, 2020.
We also notificd Mr. Cellini we needed proof of hazard insurance on May 19, 2020 and 7une 18, 2020. Enclosed
                                                                                                                           are
copies of the lender-placed insurance notices. Should Mr. Cellini provide Shellpoint with proof of flood coverage
                                                                                                                           and
hazard coverage with no lapse we will refund the full amount forthe lender-placed insurauce. If there is
                                                                                                               a'lapse in
coverage a partial refund will be given, and Mr. Ceilini will be responsible for the lender-place insurance for the
                                                                                                                         lapse in
coverage. Shellpoint is only collecting for the lender-placed insurance for the escrow.

Shellpoint has also confirmed Mr. Cellini had delinquent taxes due for 2019 to Pasco County. We submitted
                                                                                                              payment in
the amount of $6,314.82 to Pasco County for the delinquent 2019 taxes. In protecting the creditor's rights in the
associated property, we escrowed the taxes.
Shellpoint is committed to assisting homeowners expenencing financial difficulties ivith a variety of loss
                                                                                                              mitigation
options to avoid foreclosure and allow homeowners to retain homeownership. These may include ioan modificatio
                                                                                                                        n,
short sale, settlement, or deed-in-lieu of foreclosure. If Mr. Cellini wishes to discuss these options or to bring
                                                                                                                   the loan
current, please contact Shellpoint's Loss Mitigation Department at (866) 825-2174. Mr. Cellini may
                                                                                                        also contact his
Single Point of Contact ("SPOC") Soriya Ohia by phone at 888-490-7387 ext. 7741 or my email at
sohiarashellpointmtg_com. Enclosed is a copy ofthe SPOC assignrnent letter,

We have been unable to determine that a servicing error has occurred. You have the right to request documentat
                                                                                                               ion
supporLiug our determination.


If you have any additional questions or concerns, please contact our Customer Service depart<nent at
                                                                                                          800-365-7107.

Sincerely,

Compliance Department
Shelipoint MortMe Servicing
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 26 of 59 PageID 112




                IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                        IN AND FOR PASCO COUNTY, FLORIDA

  BENVENUTO CELLINI,
                                                 Case No.:
        Plaintiff,
  u

  BAYVIEW LOAN SERVICING,
  NEWREZ LLC DBA SHELLPOINT MORTGAGE
  SERVICING, and THE BANK OF NEW YORK
  MELLON A/K/A THE BANK OF NEW
  YORK, AS TRUSTEE FOR THE
  CERTIFICATEHOLDERS CWALT, INC.,
  ALTERNATIVE LOAN TRUST 2006-20CB
  MORTGAGE PASS THROUGH
  CERTIFICATES SERIES, 2006-20CB

        Defendants.




                               EXHIBIT B
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 27 of 59 PageID 113
                                                          tvfort~~
                                                                 a .~~`. ervicing
  55 Beattie Place, Suike 110
  l3reenvil3e, SC 29601                               Toll Tree Phone.1-8110=365-7107                              ,Hours ofOperarion
                                                       To11 Proo Fax L-8GG-467-I137                    bftinday-Fridap 8:00AM 10:0oPM
                                                                                                              8ahuday 8:QOAA2-3:OOPM




  Mch 24, 2021

 Benvenuto J Ceilini
 7719 Haiteras Drive
 1-ludson, FL 34667


 RB:       SubjecC Property: 7719 Hatteras .Drive, Hudson„
                                                           FT.. 34667
           Reference Number: 0579472631

 Dear $envenuto J Cellini:

  'rhis letter is in response to your recent inquiry
                                                     regaiding the loan:referenced above_ Shellpoint
  ("Shellpoint") began servicing the loan on or abou                                                 IYlorrtgage Serviciilg .
                                                         t February 1, 2020.
 Shellpoint has reviewed the proof o£payment provi
                                                          ded. in your previous correspondence received on
 The proof of paynnent included banle statements                                                           February 25, 2021.
                                                      from June 2017 through December 2020.
                                                                                                .
 After reviewing your bank statements, Shellpoint
                                                        has determined that all of the payments made to the Ioan
 2018 and December 2020 have been applied                                                                         between May
                                                  to the account. Please review the enclosed loan history
 that the £unds were received.                                                                            st.aiement showing

However, Shellpoint,has also detercnined that the
                                                  paynnents reflected in your banlc statements that were. made
June 2017 through November 2017 are not viszble                                                                 between
                                                   iva the paynnent history. Shelipoint has contz~ed Bayv
these payrnents. Once we receive a reply, we will be                                                       iew regar ding
                                                      able to confirm whether additional funds need to be applied to the
loan.

Shellpoint received additional cozresponderlce from you
                                                           regarding the ioan on March 4, 2021, Please know that we are
cuzxently researching all of the concern$ expressed
                                                     in your eoi'respondence, and you, will receive a fornzal zsesponse
addressing these concerns within 30 days of when the
                                                        correspondence was re.ceived.
Please accept our sincere apologies for aay zuconvenie
                                                         nce regarding the issues above: Please kuow that Shell
its customer service obligations very seriously and                                                               point-takes
                                                    that your concerns have been blvught to the attent
appropriate people within aur organization.                                                             ioin of the

Please referto the enclosed loan history statement

r£you have.any additional'questions or concems,
                                                   please contact our Customer Seivice department at 800-3
                                                                                                                65-7107.

Sincerely,
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 28 of 59 PageID 114




                IN THE CIRCUIT COURT OF THE SIXTH TUDICIAL CIRCUIT
                         IN AND FOR PASCO COUNTY, FLORIDA

  BENVENUTO CELLINI,
                                                 Case No.:
        Plaintiff,
  V.


  BAYVIEW LOAN SERVICING,
  NEWREZ LLC DBA SHELLPOINT MORTGAGE
  SERVICING, and THE BANK OF NEW YORK
  MELLON A/K/A THE BANK OF NEW
  YORK, AS TRUSTEE FOR THE
  CERTIFICATEHOLDERS CWALT, INC.,
  ALTERNATIVE LOAN TRUST 2006-20CB
  MORTGAGE PASS THROUGH
  CERTIFICATES SERIES, 2006-20CB

        Defendants.




                               EXHIBIT C
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 29 of 59 PageID 115




        ~~ ~ ~   ~~~,
                  J~~~ 1~~,~
                              ~-
            Michael Keaton, Executive Vice President and Senior Vice President

             Ben Boyer, Vice President of Portfolio Management

                               1

        Copies: Thomas P. Gibbons,.Chief Officer and Director of Bank of New York.



        Date March 28th, 20,21



        From: Benvenuto S. Gellini

                 7719 Hatteras Drive

                 Hudson Fi. 34667




             The first and most important action that I would like Shellpoint
         rnortgage Servicing to do. Is desist the actions of the letter dated March
        16th, 2021, stating that I need to pay 60525.87 no laterthan 03/31/2021.
        That in fact if I do not pay the 60,525.87 by 03/31/2021. I will incur an
        additiona14662.25 and other additional fees and foreclosure proceeding
        will commence. A copy of this letter wi11 be exhibit 1. ! will provide facts of
        fraudu{ent charges a,nd activity committed by Bayview foan servicing and
        now being executed by Shellpoint mortgage servicing to foreclose on my
        home. I will use the ioan history statement provided to me by Shellpoint to
        prove these fraudulent and excessive fees. I feel because of the value of my
        house 462,866_00 by Trulia and my appraiser tax office, 351,653_ Copies w911
        be attached. Which will be exhibit 2.



                                                1
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 30 of 59 PageID 116




        Questions to Shelipoint Mortgage Servicing about the taan histor~
        statemen't that was sent to rne via a secured email.



        My first question is, why-do we have 3:6 payments of 13.00 to Cyprexx
        services for inspections from 03/19/2020 thru 03/11/2021. My wife have
        been residing in the house since 2017.



       02/22/21 unapplied payment 14,400.00. This payment was sent by me for
       the months of February 2020 thru February 2021. This is when She(Ipoint
                                                                                  ~
                                                                                  :
                                                                                  #
                                            2
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 31 of 59 PageID 117




        start servicing my mortgage and refusing paymetits because of fraudulent
        claims that payments were not made. When in fact Bayview did not apply
        or wrongly appiied to another account.
        11/10/20 County tax bili 1 5352.74. f.sent check.289 in the amount of
        5352.74 with my last letter to cover 2020 real estate taxes and.1 also sent
        check 290 for 1200.00 for March 2021 mortgage, payment: Which should
        have everything current. Unless Shellpoint refuses the payments: l ask that
        Shelipoint updates that p,aymenfis can be paid ori;the account.
        08/06/2020 Insurance refund 4097.34 and on 01/30/2020 lender placed
        insurance 511.9.80. Ther:e is a difference of 122.46 1 am not paying this
        because I. had insurance alI along and B.ayview had copies of all my
        insurance. But God knows that they are horrible:at book keeping.
        07/01/2020 Lender flood distribution. 4539:96. You will see on all my Fiood
        insurance policies Bayview Loan Servicing is the 1=irst Mortgage and they
        were sent to Bayview directly from the Flood insara'nce companies. I also
        want to reiterate that I am not paying any gaps.where you. had the
        coverage and when you decided to reimburse. The Flaod insurance should
        have never been forced because Bayview was sent the documentation on
        all the insurances. Exhibit 5 will be Fed Nat Flooa:insurance policy#
        9906056142020 from 04/13/220 thru 04/13/2021, Policy #
        99060561642019 from 04/13/2019 thru 04/13/2020, Poticy #
        99060561642018 from 04/13/2018 thru 04/13/2019. 1 am working on
        getting Shellpoint the 2017 policy. i will forward at a later date.
        03/27/2020 FC cost disbursement 1.230.00. 1 have no idea what this is.
        03/03/2020 Modification payment 34295.50. AI1 of these charges are
        fraudulent. My wife and I have resided in the house since 2017. 1 see pool
        work payment of 350..00 on March 03,2020. 1 am attaching a receipt from
        lighting pool for the resurfacing of my pool on 09/14/2017. We also had the
        lanai all rescreened in 2017. When l find this receipt.l will forward it to
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 32 of 59 PageID 118




         01/15/2020 Unap:piied payment 1:189.32
         01/15/2020 Unapp{ied. payment 1189.32

         01/13/2020 Unapplied payrnent 1189.32

         01;/13/2020 Regular payment 1189.32

         01/1,0/2020 Uriappli%yment 1200.00
         01/10/2020 Unapplied payment 10:68

         01/10/2020 Regtii{ar payment 1189:32

         01/06/202(? Prior:sarir.j_ce call assess 999:99
         01/06/2020: P~,jqr service cca!! assess 156.7'1

         12/23/2019. 8scrow only payme~t;1083:86

         12/19/2019 Attorney cost. assess 250.00. 1 rriade all the. payments and we
         have a modification agreement signed . UUhy are there lawyer fees: More
         fraudulent charges. Let`s keep pi(ing them on:1Ne uvant this house. It has a
         lot of equity.
         12/19/2019 Prior service cost accoss. 55.00.

        12/17/20J:9 Prop. Pres assess: 11.00

        12/10/2019 Hazard Dist: 266:52. N;o need. I had couerage:
        11/1.4/2019 Hazard dist 817.34 IVo need I had coverage.
        10/25/201.9 Prpp pres assess. 11.00 assessing what?
        10/25/2019 Unappfied payment 2378.64

        10/17/2019 Unapplied payrnent 2378.64
        09/06/2019 Unapplied payment 2378.64


                                                5
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 33 of 59 PageID 119




       This is a Iist of Horne Owners Insurances fraudulently paid.byB;ayview or
       5helipoint

       08/06/2020. insurance refund. 4097_34

       07/30/2020 Lender placed Hazard dist. - 5119.80. A difference of -122.46


                                            6
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 34 of 59 PageID 120




         who is eating this. Not I. 1 had -insurance all along:

         12/1.0/2019 Haz. lnsur. - 266.52

         04/02/2019 Hazard dist. -44485.00

         04/02/2018 Hazard e{ist =4364.00

         11/14/2019 Hazard Insur. -817 34



         Totaling Home owners:insurance premiums thatshould not;ha`ve
                                                                      been paid
         by Bayview or Shellpaint 15,,052.6,6,



         F1ood lnsurance paid by Bayview or Shelfpoint:

         07/01/2020 =4539.98

         03/14/2019 986.00

        10/08/2018 -18.37.47

        04/09/2018 -317.85

        04/03/2018 -970.00

        03/13/2018 -287.08



        Total flpod insurance that should not have been paid by Bayview or
        Shelipoint 8938.00



        Total of Home owners and Floyd that Bayview orShellpoint is billing
                                                                            me for
        that was paid by myself. 15052.66 + 8938.00 = 2399D.66


                                               7
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 35 of 59 PageID 121




         Modification access of 999.99.throughout the loan history
                                                                   report 999.99.
         V1lhat,is this?

         AIl the Attorney:cost; why? Bayview and I signed a modificati
                                                                       on agreement.


         So now let's take'these_firaudulent..Modification payments
                                                                    34,295.50. And
         these are:listed multiple tirnes in the report. Why? Maybe
                                                                    to inflate the
         numbers?

         County taxes. Check 289 that l sent to Shellpoint 5352.74

         Check,290 in the amount of,1200:00 to that l sent to Shellpoint
                                                                            for March
         2021 rnortgage payment.

        The 14,400.00 eheck that I sent to Shellpoint and they cashed on
        02/21/2021 and have as unapplied.

        The 6000.00 in payrrients that Shelipoint confirmed that they do not see
                                                                                 or
        know what Bayview has done with it. Vanished in the thin air.



        So let's add everything up that J have made Shelipoint aware of:
                                                                             The
        23999:66 of Home owners and flood insurances that shou
                                                                      ld never have
        been paid by Bayview/Shellpoint. l,have provided copies of
                                                                       fihe policies that
        I paid. With this letter I am sending the copies of the
                                                                Flood insurance ,
        which show that they were mailed to Sayview.

       The 14,400.00 that I paid on 02/21/2021 that Shelipoint
                                                               cashed the check.
       However showing unapplied. Maybe that will disappear
                                                               also.
       The 6000.00 is missing mortgage payment to Bayview from luly
                                                                      through
       November of 2017. Missing, gone. Vanished.


                                               :~
~   Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 36 of 59 PageID 122




           '('his 34,295.50 Frauduient Modification payment. _I want proof and not just




                                               ~i
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 37 of 59 PageID 123




         that Since I informed Shellpoint that we resided.in 2017, Bayview will
                                                                                        say a61
         the cost occurred before 2017 to cover their butts:



          I am bittter, disgusted and mad as hell. Maybe you can tell
                                                                        fromthis letter: I
         am from South Philadelphia. I. informed you in an earlier letter that rny
         father passed away in S.eptember of 2020: Three months before my paren
                                                                                             fs
         65 wedding anniversary. My mother. turned 81 in February 2021. In marc
                                                                                           h
         of 2020. Both-of my parents were diagnasecl w.ith-cancer: IVlym
                                                                                other is
         dying. 1 can't go be by her sid.e because of this fraudulent activi
                                                                               ty going on.
         I will get a copy of my Father's death certificate and-forwar.d
                                                                           it to you. I
         have to gather informat"ion. Because Shellpoi`nt v►iilFtack on even
                                                                                 more"
        charges and foreciose on our property and kick.us out in the stree
                                                                                  t. You
        reacted to Bayview's fraudulent.information. II usethe word fraudulent
        sternly. After reviewing these charges. lt, is absoliately disgusting. I have a
        company and have been doing property, preserVation for over 20
                                                                                 years. l
        never get paid any kind of fees that are being presented in this repor
                                                                                     t: To
        secure a pool wifih a lanai. I get 60:00. You put A.139 pad locks on the
       doors. This absolutely disgusts me.lNhat I see going on here. Is Bayview
       thought the house was going to foreelosur.e.and inflated all there fees
                                                                                       to
       make extra money on the foreciosure. How many people are losing
                                                                                    their
       home's because they just give up. Bayview and.Shellpoint shoves
                                                                                these
       reports down people's throats to get them dazed and confused.
                                                                                Did
       Shellpoint even iook at this report? Do you think the normal lay
                                                                               person
       would look at this and understand it? Absolutely disgusting:
                                                                         I am trying to
       get an appointment with Morgan and Morgan to sue for dures
                                                                            s.


       I am so livid right now.



       Once again. I think I presented enough evidence to stop all additional fees

                                                10
        Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 38 of 59 PageID 124




                being adding onto.this mortgage. Stop the threats of additional cost and
                                                                                                            -
                foreclosure being added to my property.
    f           So 1 begi and p{ead one.more time. Please stop all the procedures that
                                                                                       you
                are threatening me with in Shellpoint's letter dated to-Benvenuto J,
                                                                                     Cellini,
 `              7719 Hatteras D;rive, Hudson. Fl. 34667 with the date of 03/16/2021
                                                                                    .I
 `              would tike a documented letter from Shelipoint Mortgage Servicing.
~
                comfirming.that all this has been cornpleted.
I
;               I had taken piotures of my wife and i tearing the house apai and
                                                                                  t       fixing it up '
                in an app calied Pruvan tEiat has maps and dates your .photos.
                                                                                      Providing
                pictures of a1i new tile floors, new kitchen, new lights, new appliances
                                                                                               , new '
                bathroorn vanities, new gara;ge; doors: HopefUlly l can still'get the pictu
                                                                                                 res. V .
                accidentafiy closeid;the f'iie: I will (et you now and forward file if l
                                                                                         can get,it:
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 39 of 59 PageID 125




                IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                         IN AND FOR PASCO COUNTY, FLORIDA

  BENVENUTO CELLINI,
                                                 Case No.:
        Plaintiff,
  V.


  BAYVIEW LOAN SERVICING,
  NEWREZ LLC DBA SHELLPOINT MORTGAGE
  SERVICING, and THE BANK OF NEW YORK
  MELLON A/K/A THE BANK OF NEW
  YORK, AS TRUSTEE FOR THE
  CERTIFICATEHOLDERS CWALT, INC.,
  ALTERNATIVE LOAN TRUST 2006-20CB
  MORTGAGE PASS THROUGH
  CERTIFICATES SERIES, 2006-20CB

        Defendants.




                               EXHIBIT D
           Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 40 of 59 PageID 126




                                                                    C~ Shellpamt
                                                                        - `      ~
                                                                           ,.
                                                                              M:ort(ontge Servicing
                                                                                                                                               1lotrrs ojF)peratiom
              55"fJeflttta 1~laea;;Suil~ 110                              1'ult I ric Yhon 1 800345•71fi7                        Mond,y-t riday R:00Ah[ f0:00PAi
              Greenvilbe j SC2960t                                         Tolt;! r e lws t-4G6•967;1137                                SaturAsp• FiUO;al,i-3:OOPN1"




              April'.23,.,2021

              Benveliuto-J. Celliiai
              :7.'7:19 "Hatteras brive
              TIudsoi, FL 3dfi67


              RE:       Sttbject Propetty. 771:) Hatteras Drive,'Hiufso.n,:FL 3a(67
                        Referencc Number: (h794:72h31:


;~            Uca"r B~ritieiruto "1 Gr;llinis
 at
 ,           "iliis lt,tteris in r-espoise to"youi-rceent inquir~ i~gfirdiitg"tlie loart•retercnced abo~~e: ShelJlioznt<illortgage"8enjicinb
 ~           (Sficllpoint") begvn servicing the toan oii or.;abotit 1=ebntai~r J", 202t1.

             Shellpointis atvare this loaii Was itictude,d'iii a"Cliiipter 1-3 B<iukruptci ~iltl ~~as s.tibsecjuciitliE;dischargcd. Ottr recoi~tis
 ~           indicate yotr'intended. to r4tain tlie propert5, tis „ell as .'our personal liability u(iqn discliarge and com,liletioia of the".
             Chapter 13 jil~in. Tliercfor~; Shc 11~iaiiiLis sertitcittg tlie loiiii iiJracco.rd~inu i~fitli tltc, oc+ginal=a~rec,iticiit atid protectiiig the
             creditor's iiglits in tlie as.sociated propert~:
 ,
 ~           Uhon revieu= _of. your correspoitdence; Shellpoint's re.c.ords indicatc,tive liave prc,vtoiislN-receii-.e.d fhe same or a siniilar
 I           cortesp.ondence; .and tice:have already responded..Sitice your-addifi`onal con'espotuiencedid tlot provide any new or
 i.          additional iiifomi<ltion for us to foritt the liasis for a pew inY'cstigation; our resjionse:rcntzins tlid satiie. aiid we «rill aot be
 '           cotiducting anotlier intirestl~ation..I louctei; it~ keehin~ ~ritti our goal tg acJiievc thc hest Ieicel.:of cti"stotner satisfaction,
             please reAriew the following iilforniatiot.

             Yotir correspondence stated th~t Slie.lJpoint did'not.kno~~" t~-hat Btt} ti icr~ dict ~~'iilr~-our:prc~ious pa~ ments; and that thc
 ~           ha}tiients iyerc not never aliplicd br Bay t~iew. Please note tfrat xre:have alr.eady provided documentation to yoti in our
 ~           pre~~ious`resl~otise datcd M1rch ~.1, 2~21 ".slioi~:itig tliatatl ji:i~~titetits that ~•ou i>>ade to,Bat i iew ~i ere•soneetlti nlilalie~i to
 i           tlie loai~.
,.
E            Please notc tI>at any! paymi;nts "received ditrin; an active Cltapter 113 banknipte5• are paid "to tlie tnistec, who ivill: tlicn
;            fornard"ihc ha~cnietits>Yo tlic loan serViccrto bc.ahp'lied to tfie loan iti accordancc.witfi tht; bankiuptc}' {ilan. Tlic scr`-icei•
             npplics lia~iilcnfs to tnarthla' iiistallnicuits-otilti ~~~heit specifrcalli~ u~striacted b~-.the'trustc<; to do so.

             Plesse.riote, xvheu a borrower fi}es, for bIlnktitptcv protection, Shetlpoint mitst ]iire attontcys to represerit our intcrest and
             the interestoftlic investorand to represenrtts in the binkntptcy h.roceedings. Tbe legal:Ei;es are thc,t charged to thc
             borro`t-er as stipulated in the deccl of tntst signed at originalion.

             Our rccords indicatc that yoiu• banknilitcy plan incltiNed a cramclown. -Jhis cranldolen resttlted in `1;3i1,K76.01 beiiig
             written off}'rom yourprincipal. Attlie time the cratitdou°n was applied, youi piiiicipal was rcduced from 5335;576.01 to
             b3f15.()00.00:



      GLGOd232021J
        Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 41 of 59 PageID 127




           On March 3, 2020, all.ad'ditiorial. $34,295.50`ti
                                                                 vas.applfed to your7oan. to,pay off a port.ion of your
           balance. Of this payntenf, $44.00 Nvas applied                                                                  outstauding fee
                                                                 to yottr short payine.nt fee tialance, $200,00 ivas
           patinient, $32~..0=0 was applieii""to t'itle costs, $345.Ot1                                               applied:as a pooi woi"k"
                                                                        ivas applied to property inspectious, $950.00
           rcgistei fces, $1,:150.00 Nvas..applted.to baiikru                                                              was.applied to vacanc}t
                                                                ptc~° costs, $3,2(~}.00 ~"+=as applied to securing-relat
           aliplied tozlefanit-related c6sts, $5,654.97 «<as                                                             ed costs, $~I Q{}O.00 lvas
                                                                  applied to priot'sen~icer costs, $6,523.61 N~~as applied
           preservation fees; and $1173$.92 i6s applieei                                                                     to property
                                                                 to aitorticy costs.
           IZegardiirg tlie properiy itispection fees; please"
                                                                noiL ilrata0tiine the loaii beconies 45. days dclinq
           ilispcctcd to vertfy its occttpaxicy atld_conditioi                                                            ucnt, ttie;.propert}r is
                                                               i, 7tispcctiotis. co}itinue every 30da} s_}tntil flhc deliilq
           eitltcr a liosted pa)<<netit or an agrcelnent on tlie                                                             uency=is resolved lvitli
                                                                 loan,:Tllere is ctirretidy a:property inspectioil, fee btilatic
                                                                                                                                 e of $234.0Q-.
           Additiottall} ; p.lea.se" notc: tliat PoXeclosu!4 proceeditlgs~N
                                                                            vill cause      addittoiial foreclosure fees to.be assessed`to:the acc.olii
                                                                                                                                                        it:
          As of tlie"date.of thi`s letter';:tlicre rciilaiiis tr fo~cle
                                                                        sure,cosf. valance"of $1;230:00, an 1~~S1; fee"balance•of $20.0t}
          propert}~ inspecttoit.fee balanc,e of $234:~Q; aaitic cost                                                                         ; a'
                                                                            balahce,of S35U.ot?, aiid a sliort paynleirt fee;lill_aI1CC' oi I:UO.
          Tlie total fce balatice,is $1,845.00:                                                                                            x'1

          Yoitr correspondence states"tliat tt~c n'cre: itot accept
                                                                       ing }'ottr hrc;y:iotts paymetits, iitcluding a.payment:ofS
           received on.Pebtttary 18, 2021, and'"ttitio cliecks dated                                                              F4 400,00:
                                                                          March 22, 2021; fot• the aiitottnts of $1;200,00:and $5,352
                                                                                                                                          .74.
          As stated in.:oiir previous correspondetice;- Shellp
                                                             ..                     .                              .
                                                                   oitit ttas utilbleao 1ccept'tJre payxliehts:rtfereilced :above; .         ..
          were not sitffcieitt toxeinstate tlle.loan Accordtnglv;                                                                 ti"ecause'tlirrX
                                                                          tticse.paynletits'were ietitmed"to i'ou. Flease note;,oui::re
          indicate'that. %ec sciit S-ou a reiilsta2eiuetit offer on Marclr: lfi;                                                        c.ords
                                                                                  2021, stating`₹liat a pa+nienf of $60,525:87 u'as iieedcd
         'Mareh 30, 2021 to' "reiitstate,tlic"foati_ We have enelos                                                                            bir-
                                                                        ed a» updated reinstatenlent offer.'A total of$64;549.93
          to bring.thg, loan eitrrent.                                                                                                 is"iiceded
                                                             ,.
         lf'y-oit are.not_able_to reinstale: tlie_loaii,~vrlh oiie lia}~ine
                                                                            rit";.~'o.0 liave the option to reclitest:aw.orkout.agreeinent
         Loss,Mitigatiati dcparfinent"tlirough:s oul single point of                                                                       wit}1 our                            ~
                                                                                contact (SPOC), Janea Akudig%ve: Such an agrecinelit•tna
         incltide-a te.pa}niciit plan; loalr tiiodificattoii,"ordefernient"                                                                    v
                                                                                  . )?orniore iiifo►i»ation,about possible arorkoiit options, plcase
         coiit"act Janea by enrail at Janea:Akudit;«c.'~~slicll}iointzlltg.                                                                                                     ~
                                                                                   com, or bi• phone iit 832-775=7722 ;'Plcase note tllat Janea
         IOss111  ltI,~
                      P.at1011 SpCclalist alld callnot. <ISSJst 1\'ltlt tnatters                                                                  is a
                                                                                 ;related".tfJ the.st:NJclllgiofthd loatl "s1lCIY ilS pavllle
         d ( SjRIteS:                                                                                                                         rit alld escrow                   ~

         Your correspondence.contained.a.reqtzest to changq our,previous
                                                                                     aeports to tlle consutller rcpor"ting agencies (C(tA's}.
         TI)e inforinatioti' stibniitted [o lhe CRA"s iVas sent ai? eompl
                                                                            iance yvitli'the Fair Gredit Reportiilg Act, and Sltellpoint
         legally obligated to ftiinisli,the. CR'9"s with iiccttritic`iiifonriatio                                                          is
                                                                                  ti: T7icrefore; i~•c cannot rctiiove the reported
         delincjueiieies:                                                                                                                                               -
                                                                                                                                                                    i
        Please note; th~ lcnrler-plac~d iiisurance policies tliat iv~re litirchased
                                                                                      bZ- Shellpoint for the account ha~~c alrade}' becn
        cancelled.. 0 it' Au~nst ~4; 2U.. .
                                       2(la.Shcllpot.nt refitnticd $~1,>.7
                                                                      0.3=1
                                                                       (     to thc cscro~~' accouiltl'or the lcatcic:r-placcd ha~ard
        iilsuruicc.'Oti.Atlgust 1, 2O21, SiSellpoint issued a fiill rc:fftnd of                                                                                              ~
                                                                                $4,541.48 back to the esa•on=, account for the leilder-
        placs:d fl4oif iiistnnnce,

        Oirr:records intiicate"thlt there is still a l<'ll:)se n1 IlaZard I11.SUrancC
                                                                                      coti`erage the.11as prelellted S11eIlpoltit f]•ont IssuHlg
        j-efiuid forthc ieniainin3 len'der-placed hazard coveraSe that .uas                                                                      a                           tx
                                                                                      purchased. for niorc iiiformation on hotV to rentov                                   t:-
        lapse, ltleasc refer,to page 2 of the.enclosed prcvious cori•espouden                                                                   e'this          '           }
                                                                                        cc clateci Ivlarch 31, 2021.
                                                                                                                                                                            r

        1Vhile Nve.apologi2e for anti• iiuortvenience: Sliellhoint. has detertilincd
                                                                                     tl)at rto error has oceurri:d in the serv.iciitg of yotu`
        toan: You havethe right to requcst doctuncntation supporting
                                                                           this dctermination.
        Plcase refcr Co tlle encltised restionse dzted Marcli 31, 2U21, -the
                                                                             I'ender-placed itisutan      cc canccllation letters.-ttie. updatcd
       1'einstiltelllctit Offe;l'. We Ilah e also rctunied Ytiiu• ha°o
                                                                       eliecks dated ilvlarch 22, 2021, ior the amounts of Sl ,200.0
       $5.352,7d.                                                                                                                     0 and

       If X"ou have am additional qucstions or concerns, please
                                                                contact our t'ustomcr ScrvlCc deparintcnl at 80Q-3G5-7107
                                                                                                                          .


$LGO t232U21J
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 42 of 59 PageID 128




                IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                         IN AND FOR PASCO COUNTY, FLORIDA

  BENVENUTO CELLINI,
                                                 Case No.:
        Plaintiff,
  V.


  BAYVIEW LOAN SERVICING,
  NEWREZ LLC DBA SHELLPOINT MORTGAGE
  SERVICING, and THE BANK OF NEW YORK
  MELLON A/K/A THE BANK OF NEW
  YORK, AS TRUSTEE FOR THE
  CERTIFICATEHOLDERS CWALT, INC.,
  ALTERNATIVE LOAN TRUST 2006-20CB
  MORTGAGE PASS THROUGH
  CERTIFICATES SERIES, 2006-20CB

        Defendants.




                               EXHIBIrT E
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 43 of 59 PageID 129



Prelrared by: NiCHEl.11i MORHIS
                                                                                                                 LOAN #: 134825767

                                                                NOTlB
      APRIL 28, 2006                                                                                                   FLORIDA
               1Datc]                                              [City]                                                 [Statel


                                            7719 HATTP:1'tA$ DFt,        HUDSON,      FL 34667
           '                                                  ll'roperty Addi-o53]


]. I30RItOk'V1GR'S PROD;v[SE TO PA7t
      In returrt for a loan that I have received, I promisC to pay U.S: $ 399, 875 . 00                (tliis amountis called "Principal"),
plus interest, to the order of the Lender. The Leader Ls
CflUNTRYNlIDFL HOME LOIiNS, INC.
I wiH make all payments aztder this h7ote in the form of cash, check or money order:
      T understand that the T.ender inay transfer tlris Note. The Lender or anyone who takes this Note by transfer and who is
enlitled to receivepaymeats under this Note is called, lhc "1vTote Holder:"

2. Ll`7TE1tES-I'
      Interest zvtll be charged cm rinpaid pz9ncipal until t]ie ftili arnuurit or Pritteipal•has bi:en paid. 1 iv➢ll pay irtterest at a ycarly
rnteof       7-250 %.
       The intere.st rate required by tfus Section 2 is the ratc I wilI.psiy Uoth before aiid after any default ilcscribed iti Section "6{Ii)
of ttiishlote.

3. PAYBSGNTS
      (A) 33ine rtnd Plnce of 1'Ayments
      I will pay pruicipal and interest by making:a pityment every month..
      Iwill mako iny monthly payment on the FIRST                         shly ofcaclt inonth beginning olr
  JpNE Oz, 2006                     I will make these payritentc every month nntiI I have paid all of the prinaipal anfl intere.st
and any otlier charges described belotiv that I may ovie tiiider this hlote. Hach monthly payrilent will be applied as of its
schedultrl dqe date and will Ue applied'to interest beforePrincipal. If, on II&Y 07., 2036                  , I:still owe amounts
under this Note, I will pay t9lose amounts in full on that date, whic}i is calIerl tiie "Maturilyl7atc;"
      I will rnake my monthly payments at
L>.O_ Box 660699, nal].as, Tx 7526ta-Of9!1
or at a diffcrent place if requiretI by the Note I3oIder.
      (13) Amount orMoiithl,yPaymeuts
      Ar1y inonthly payment will be in the antount of LJ.S> $ 2, 386.76

4. I3ORI2t3WER'S RIGFIT TO PItEPAY
      I ltavc tile right to rnake pnytnents of Pdncipal at titiy time before they Kire due. fi payment of Prhicipal only.is kno.wn as a
"Prepayment." Whcn J make a Prepayntent, 7 will tell the Note Holder in writinK that I run d_oing so. I ntay nut designate a
payrnent as a Prepaymcnt if I have uot made all the monthly payments. due under the Nate,
      I niay rnake a full P.repayment or partial Prepaylrents without ptrying a Prepayment aharge. The Note Holder will use my
Prepayments to reduce the amount of I'rincipal that I.owe tiudcr this Note. IIowever, the Note Flolder may apply my Prepaymertt
to the accrued and unpaid interest on the Prepaynlent amotint, before applying my Prepaynicnt to'reduce thc.Principnl arnotint of
ihe Note. If I rnake a partial Prcpaytnent, there will be rto change.s iit the tiue date or in tlte amoucit of niy rnonthly payinent.
unless tlhc Nota Holder bgrees in writing to those clianges.

S. LOr1.N CHARGE;S
      If a Iaw, which applies to this loan and Nvhicli sets maxinium loan charges, is fvtally interpreted so that the intelrest o,r other
loan charges collected or to bc collcctcxi in conncetioti with this loan cxceed t(te pernlitted.limi(s, tllen: (a) any Such loan eharge
shall bc reduced by the amount necessary to reduce the charge to the perm➢tted litnit; and (b) any sums a]ready collected frotn
me which exceedetl perrnitted limils will be refunded to me. The Nole Holder may cltoose to rnake this refiind by reducing the
Principal I owe un(ler this Note or by nlakiug a direct payment to me, If a refvnd reduecs Principal, tlic rettuction will be treated
aq a partial Prepayment.

fr. 1301i1i0 V4'F IZ'S ~ATLUI2F, T() PAX AS REQUIREll
      (A) Late Chnrge for Overtlire Payments
      If the Note Iioider has rtot received tha full amount of any monthly paysnent by the end of r• zn2rI?,N              calend:tr
days after thc date it is due. I.will pay a latc ahargo to tilo Notes I-Iolder, Tho amount of tlie chtu•ge tvill be 5. Ooo 40 ofmy
overdue paynient of priticipal and interest. I w.ill pay this fate charge promptly but only onee on eae[t late paymcnt.
       (I3) Defaull.
       If I do not pay the fall a,nount of e:nch monthly payment on the date it ie due. I wi11 be in default.

FLORiDA FtXED RATE NOTE-SInc31e Famlly-F©nnlo fAaciFreddie Moc tJNIFORM 1NSTTiUfAENT
                                              VMIP MORTaAGE FOnP16 - (800)521-7291                                           Initials: ~C.%
~-5N(FL)        (coos).ot CFIL (OSl02)(d)                        Page 7 ot 2                                                 Form 32'16 1/01
   l'~




                                                                                     riuqi~46,~nuu0pi~,Vi~
Id~Vlll'~I~Illillilllll
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 44 of 59 PageID 130


                                                                                                 El
                                                                                                                LOAr7 Yr: 134825767
      (C) Notice of Defnult
      If I am in de€auit, the Note Holdcr may send me a wriuen. notice telling me tltat if I do tiot pay the overdne amount by a
certain date, the 'Note Ilolder may require me tD pay imnied'iately the fuil arnount of Principai whictt ha.s not bcen pnid and alI
the interest that I owe on iltat amount. That date must be at least.3fl days ufter the date on whicli the tiotice is niailed to nie or
delivered by other ineans.
      (D) No Waiver By Note Holrler
      );ven if, at a time when I arn in default, the Note Holder does rnot require me to pay imtnediately in fnll as described
above, the Note I3older will still have tlie right to do so if 1 ant in default at a later tiine,
      (9) Payment oYNote EXolde><'s Costs and Rcpcnses
      If tbe Note Iioldcr lias required me to pay itnmctlintely in fuli as doserii3ed above, tfie Note Holder will have tlre riglit to be
paicl bac.k by tne for all .of lts costs and expense,s in enforcing ;this Note to the extent not prohibited by applicahle law. Titose
expenses inelude, for extunple, rettsonaUIe attorneys' fees.

7. GYVING Ok N01'XCRS
     Unless applicable law rcquires a diffcrent mettrod, any notice,that tnust be given to nie under this Note will ba given by
deliverring it orby mailing it by finst class mail to me :tt thc Property Address above or at rt different adiireSs ifI give the Note
Holdcr a noticc of niy differeitt uddress.
      Any notice that tnnst be given to the hIote liolder undcr this Nota wilt be given by delivering it or by mailing it by firrst
class utail to the Note I-Ioldar at tlie address stated in Section 3(A) above oi at a different address if I. am given a notice of tiiat
different address.

S. 073'L,IGA.TxONS OF PEILSONS TJND:CR THZS NOTE
      If more thart "tine pccson signs. Utis Note, ertch person is fully and personally obligated to kcap alI ,of the protnisgs made in.
this Notc, including the promise to pay the full amount owed. Any pexson who Ss a guarantor, surety or endorser of this Nota is
aiso obligated to do these things. A'►y person viIto takes over ibese obligations, including tile obligations of a gttarantor, surety
or entiorser of tilis lqote, is also oliligated to keep all of the promises rnade in this Note. Tlie Note Hoider inay ettforico it"s rights
under this Note ttguqst cach-persoti individually or Againrt ait of tes togather. This. means that any one of us mtiy be reqttired to
pay all of ttie amounts owedv,nder this Note..

9. WAIVGRs
      1 aud ttny other person who has obligations under ihis Note wctive the rights oP Presentment nnri Notiee o€ Dishonor.
"Presentment" tineans lhe right to recluire the N'ote Hoider to dernattd pttynient of: sunounts due, "Notice of Dishonor," means the
riglit to reqtuire the Note Iiolder to give notice to otlier persnns that ainounts duc havenot becn paid.

10. •L1NrFOTt1L•iSBCTJRI;DNOTF
      Tliis htote is a ttnifornl. instrurnent with limited var,ati0ns iit sorne jurisd'ections. In add"etion to the proteetions givel to, the
Note Irolder vnder. thi.y Note; a Ivfortgage, Deed of Trtrst, or Security Deed (the "Security Instrnment"); dated the samc dare as
this Note, protcets tha Note Holder fram possible lo,s.ses wlhieh might result 3f I do not keep the itrornises which I make in this
Notc. That Sectirity Instrument describes Iiow and under what conditions T may be required !o msilcc imntet3iate payment.in fult
of all atnottnts I owe under t.his Note.'Somc di those conditions are dcscribed as folIorvs:-
              If alI or nny part of thz Property or any Ittterest in tlte Property is sold or transferred_(or if 33orrower is not a
        natnral pergon sind a berteficial intere.st in I3orrower is sold or trvtsfarred) without Lender's prior wrrrtten consent,
        Letider may requi,re immediate payment in full of ;tll sums secured by this Security Instrttment: I"Iowever; this
        option shalt not be exercis4d by I.cnder if sucit exercisc as prohibited by ApPlicable Law.
              If L.ende.r exercises thi.s option, Lender shalI give Borrowcr notice of acceleration. Tite ttotice shall.provide a
        pesiod of not less than 90 dnys tiom the date the notice is givep in accorcisnce with Sectiort 15 wit3t9n whieh
        Borrower mustpay all sunis secured by this Security Itistrurtient. If Boriower fails to pay thcse suais prior to the
        expiration of this period, I:ender may invoke any remcdies percnitted by tltis Security Insirument without furtfier
        notice or dernand on Borrower.

1X.170CC1ri•IENTARI TA7X
    `Fhe st:tte docuinentary tax due oit this Note has becn p:tid on the mortgage securing this indcbtedness.

W1'TNBSS'I'1ZR IIANU(S) AND SL'Ati(S) 017 Tl"Iiz LJNDI3RSIGNED.


                   \l
                      16
                 i/ IAW             v t~ l                    (Satti)                                                                (Seal)
B[3tJVENUTU J. C        LIT7I                              -Bonowrs                                                                -Bormx•cr


                                                              (Seai)                                                                 (Scal)
                                                           -13orrowcr                                                              -norrowc-r

                                                                                                                     f.Sign Originut OnlyJ
                                                                             G"1:5f Tt3'd°fiF=t71?DEfi Op


                                                                                       tt H UTRECOl1RSE
                                                                             COU       Y DEHOIyELOANS,ING.

                                                                            .9Y
(=~5N(Ft_)(0eU5).os CHL(Oa102)                                                                                              Form 3210 1101
                                                                                          td A, Spncier         ~
                                                                                     Mann9lno Lj,'rnptar
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 45 of 59 PageID 131


           After Recording Retum To:                                                          IIIIII fllllIIIIIIIIIIIlltlIIIIIIIIIIIIIIIIlIIIIIIIIIIIIIIII
                                                                                             I2006093791
           COUNTRYWIDE HOME LOANS, INC.
           MS SV-79 DOCUMENT PROCESSING
                                                                                              Rcpt: 996062                   Rec: 95.00
  \        P.O.Box 10423                                                                      DS: 1224.65                     IT: 699.75
           Va n Nuys, CA 91410-0423                                                           05/08/06                             Dpty Clerk
  ~        This document wa.s prepared by:
   ~       NICHELLE MORRIS                                                                  JED PIjT11RN   PpSmO iOUNT f C11RK
           COUNTRYWIDE HOME LOANS, INC.                                                     05/08/t~6 0~~18~
                                                                                                        i.            o
                                                                                            OR BK v  G
                                                                                                                 PG                     1162
           5405 CYPRESS CENTER DR., #100
           TAMPA
           FL 33609


                                                     Above This Line For Recerd'u1g Datal

                                                              060099H                                    00013482576704006
                                                        IEscrow/Closing #1                                          IDoc ID 91

                                                     MORTGAGE
                                                                              MIN 1000157-0006730568-6




           DEFINITIONS

           Words used in multiple sections of this document are defined below and other words are defined in Sections 3,
           11, 13, 18, 20 and 21. Certain rule.s regarding the usage of words used in this document are also provided in
           Section 16.

           (A) "Securily Instrument" means this document, which is dated APRIL 28, 2006                                               together
           with all Riders to this documenL
           (B) "Borrower" is'
           BENVENUTO J CELLINI, AN UNMARRIED MAN




           Borrower is the mortgagor under this Security Inswment.
           (C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting
           solely a.s a nominee for Lender and Lender's successors and assigns. MERS is the mortgagee under lhis
           Security instrument. MERS is organized and existing under the laws of Delaware, and has an address and
           telephone number of P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.
           (D) "Lcnder" is
           COUNTRYWIDE HOME LOANS, INC.
           Lender is a CORPORATION
           organized and existing under the laws of NEW YORx
           Lendets addressis
           4500 Park Granada MSN# SVB-314, Calabasas, CA 91302-1613
           (E) "Note" means the promissory note signed by Borrower and dated APRIL 28, 2006                       The
           Note states that Borrower owes Lender
           THREE HUNDRED FORTY NINE THOUSAND EIGHT HUNDRED SEVENTY FIVE and 00/100

          Dollars (U.S. $ 349, 875.00           ) plus interest. Borrower has prOmised lo pay this debt in regular
          Periodic Payments and to pay the debt in full not later than MAY 01, 2036
          (F) "Property" means the property that is described below under the heading "Tmnsfer of RighLs in the
          Property."

          FLORIDA-Single Famlly-Fannie MaelFreddle Mac UNIFORM INSTRUMENT WITH MERS
                                                             Page 1 ot 11
          I=.-6A(FL) (0005)   CHL (08105)(d)   VMP Mcrtgage Solutlens, Inc. (800)521-7291                                  Form 3010 1/01
          CONVNA




          ' 2 3 9 9 1'                                                 ' 1 3 4 8 2 5 7 6 7 0 0 0 0 0 2 0 0 6 A'
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 46 of 59 PageID 132


                                                                                        OR BK
                                                                                                  6,975            PG   1163
                                                                                                      2       of   11




                                                                                 DOC ID #: 00013482576704006
           (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
           due under the Note, and all sums due under this Security Instmment, plus interest.
           (H) "Riders" means all Riders to this Security Instmment that are executed by Borrower. The following
           Riders ere to be executed by Borrower [check box as applicable]:

             [] Adjustable Rate Rider D Condominium Rider              0              Second Home Rider
             [] Balloon Rider         0 Planned Unit Development Rider 0              1-4 Family Rider
             0 VA Rider               El Biweekly Payment Rider        0              Other(s) [specify]


           (n "Applicable Law" means all controlling applicable federal, state and local statute.s, regulations,
           ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
           non-appealable judicial opinions.
           (J) "Community Association Aues, Fees, and Assessments" means all dues,'fees, assessmenLs and other
           charges that are imposed on Borrower or the Property by a condominium as,sociation, homeowners association
           or similar organization.
           (K) "Electronic Frnds Transfer" means any transfer of funds, other than a transaction originated by check,
           draft, or similar paper instmment, which is initiated through an electronic terminal, telephonic instrument,
           computer, or magnetic tape so a.s to order, instmct, or authorize a financial institution to debit or credit an
           account. Such term includes, but is not limited to, point-of-sale transfers, automated teller machine
           transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.
           (L) "Escruw Items" means those items that are de.scribed in Section 3.
           (Nn "Mlscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by
           any third party (other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage
           to, or deswction of, the Property; (ii) condemnation or other taking of all or any part of the Property; (iii)
           conveyance in lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the value and/or
           condition of the Property.
           (N) "Mortgage Insurance" means insurance protecting Lcnder againsl the nonpayment of, or default on, the
           Loan.
           (0) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the
           Note, plus (ii) any amounts under Section 3 of this Security Instrument.
           (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
           implementing regulation, Regulation X(24 C.F.R. Part 3500), as they might be amended frorn time to time, or
           any additional or succe.ssor legislation or regulation that governs the same subject mattcr. As used in this
           Security Instrument, "RESPA" refers to a)1 requirements and restrictions that are imposed in regard to a
          "federally related mortgage loan" even if the Loan does not qualify as a"federally related mortgage loan"
           under RESPA.
           (Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not
           that party has assumed Borrower's obligations under the Note and/or this Security Instrument.

          TRANSFER OF RIGHTS IN THE PROPERTY
          This Security Instrument secures to Lender: (i) the repayment of the Loan, and all rcnewais, extensions and
          modifications of the Note; and (ii) the performance of Borrowers covenanLs and agreements under this
          Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to
          MERS (solely as nominee for Lender and Lenders successors and assigns) and to the successors and assigns
          oI MERS, the following described property located in the
                                 COUNTY                        Of                        PASCO
                       [Type of Recording Jurisdiction)                        (Name of Recording Jurisdictionl
          Lot 2, Sea Pines Subdivision Unit three, according to the Plat thereof,
          recorded in Plat Book 10, Page 8-9, of the PubliC Records of Pasco County,
          Florida




          ~~-6A(FL) (0005)         CHL (08/05)              Pago 2 of 11                                     Form 3010 1101
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 47 of 59 PageID 133



                                                                                         OR BK    6975 PG 1164
                                                                                                     3     of   11




                                                                       DOC ID #: 00013482576704006
           Parcel ID Number: 2224160040000000020                          which currently has the address of
                                                 7719 HATTERAS DR, HUDSON
                                                             IStrccUCityl
           Florida    34667          ("Property Address"):
                      [Zip Code]


                TOGETHER WITH all the improvemenl.s now or hereafter erected on the property, and all easements,
           appurtenances, and fixtures now or hereafter a part of the property. All replacements and addilions shall also
           be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
           "Property." Borrower understands and agrees that MERS holds only legal title to the interests granted by
           Borrower in this Security Inswment, but, if nece.ssary to comply with law or custom, MERS (as nominee for
           Lender and Lenders successors and assigns) has the right: to exercise any or all of those interests, including,
           but not limited to, the right to foreclose and sell the Properry; and to take any action required of Lender
           including, but not limited to, n:leasing and canceling this Security Instrument.
                BORROWER COVENANTS that Bonower is lawfully seised of Ihe e.state hereby conveyed and has the
           right to mortgage, grant and convey the Property and that the Property is uncncumbered, except for
           encumbrances of record. Borrower warrants and will defend generally the title to the Property against all
           claims and demands, subject to any encumbrances of rccord.
                TIIiS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
           covenant.s with limited variations by jurisdiction to constitute a uniform security instrument covering real
           property.

                 UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
                 1. Payment of Principal, Interest, Escrow Items, Prepaymenl Charges, and Late Charges. Borrower
           shall pay when due the principal of, and interest on, the debt evidenced by the Note and any prepayment
           charges and late charges due under the Note. Borrower shall also pay funds for E.scrow Items pursuant to
           Section 3. Payments due under the Note and this Security Inswment shall be made in U.S. currency.
           However, if any check or other instrument received by Lender as payment under the Note or this Security
           Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments due under
           the Note and this Security Instrument be made in one or more of the following forms, as selected by Lender:
           (a) cash; (b) money order; (c) cenified check, bank check, treasurer's check or ca.shier's check, provided any
           such check is drawn upon an institution whose deposits are insured by a federal agency, inswmentality, or
           entity; or (d) Electronic Funds Transfer.
                 PaymenLs are deemed received by Lender when received at the location designated in the Note or at such
           other location as may be designated by Lender in accordance witlt the notice provisions in Section 15. Lender
           may retum any payment or partial payment if the payment or partial payments are insufticient to bring the
           Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan current,
           without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial payments in
           the future, but Lender is not obligated lo apply such payments at the time such payments are accepted. If each
          Periodic Payment is applied as of its scheduled due datc, then Lender need not pay interest on unapplied
           funds. Lender may hold such unapplied funds until Borrower make.s payment to bring the Loan current. If
          Borrower does not do so within a reasonable period of time, Lender shall either apply such funds or retum
           them to Borrower. If not applied earlier, such funds will be applied to the outstanding principal balance under
           the Note immediately prior to foreclosure. No offset or claim which Borrower might have now or in the future
          against Lender shall relieve Borrower from making payments due under the Note and this Security Instrument
          or performing the covenants and agreements secured by this Security Instrument.
                2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments
          accepted and applied by Lender shall be applied in the following order of priority: (a) interest due under the
          Note; (b) principal due under the Note; (e) amounts due under Section 3. Such payment.s shall be applied to
          each Periodic Payment in the order in which it became due. Any remaining amounts shall be applied first to
          late charges, second to any other amounts due under this Security Instrument, and then to reduce the principal
          balance of the Note.
                If Lender receives a payment from Borrower for a dclinquent Periodic Payment which includes a
          sufficient amounl to pay any late charge due, the payment may be applied to the delinquent payment and the
          late charge. If more than one Periodic Payment is out.standing, Lender may apply any payment receivcd from
          Borrower to the repayment of the Periodic Payments if, and to the extent that, each payment can be paid in
          full. To the extent that any excess exists after the payment is applied to d1e full payment of one or more
          Periodic Payments, such excess may be applied to any late charges due. Voluntary prepayments shall be
          applied first to any prepayment charges and then as described in the Note.



          ~-6A(FL)    (0005)       CHL (08/05)               Page 3 ot 11                                Farm 3010 1101
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 48 of 59 PageID 134


                                                                                        OR BK
                                                                                                 6,975 Po 1165
                                                                                                  4  of 11




                                                                                    DOC ID #: 00013482576704006
                  Any application of payment.s, insurance proceeds, or Miscellaneous Proceeds to principal due under the
            Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.
                  3. Funds for Escrow Ilems. Borrower shall pay to Lender on the day Periodic Payments are due under
            the Note, until the Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for: (a)
            taxes and assessments and other items which can attain priority over this Security Instrument as a lien or
            encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; (c) premiums
            for any and all insurance required by Lender under Section 5; and (d) Mortgage Insurance premiums, if any, or
            any sums payable by Borrower to Lender in lieu of the payment of Mortgage Insurance premiums in
            accordance with the provisions of Section 10. These items are called "E,scrow Items." At origination or at any
            time during the term of the Loan, Lender may require that Community Association Dues, Fees, and
            Assessments, if any, be e.scrowed by Borrower, and such dues, fees and assessments shall be an E.scrow Item.
            Borrower shall promptly fumish to Lender all notices of amounts to be paid under this Section. Borrower shall
            pay Lender the Funds for E,scrow Items unle.ss Lender waive.s Borrower's obligation to pay the Funds for any
            or all E,scrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all Escrow
            Items at any time. Any such waiver may only be in writing. In the event of such waiver, Borrower shall pay
           directly, when and where payable, the amounts due for any Escrow Items for which payment of Funds has
            been waived by Lender and, if Lender requires, shall fumish to Lender receipls evidencing such payment
           within such time period as Lender may require. Borrower's obligation to make such payments and to provide
           rcceipts shall for all purposes be deemed to be a covenant and agreement contained in this Security
           Instrument, as the phrase "covenant and agreement" is used in Section 9. If Borcower is obligated to pay
           Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for an Escrow Item,
           Lender may exercise it.s rights under Section 9 and pay such amount and Borrower shall then be obligated
           under Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any or all Escrow
           Items at any time by a notice given in accordance with Section 15 and, upon such revocation, Borrower shall
           pay to Lendcr all Funds, and in such amounts, that are then required under this Section 3.
                  Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the
           Funds at the time specified under RESPA, and (b) not to exceed the maximum amount a lender can require
           under RESPA. Lender shall estimate the amount of Funds due on the basis of cwrent data and reasonable
           estimate,s of expenditure.s of future Escrow Items or otherwise in accordance with Applicable Law.
                  The Funds shall be held in an institution whose deposit.s are insured by a federal agency, instmmentality,
           or entity (including Lender, if Lender is an institution whose depos;ts are so insured) or in any Federal Home
           Loan Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under
           RESPA. Lender shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow
           account, or verifying the E.scrow Items, unless Lender pays Borrower interest on the Funds and Applicable
           Law permiLs Lender to make such a charge. Unless an agreement is made in writing or Applicable Law
           requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest or eamings
           on the Funds. Borrower and Lender can agree in writing, however, that interest shall be paid on the Funds.
           Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.
                 If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower
          for the excess funds in accordance with RESPA. If there is a shortage of Funds held in e.scrow, as defined
          under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the
          amount necessary to make up the shortage in accordance with RESPA, but in no more than 12 monthly
          paymenLs. If there is a defciency of Funds held in escrow, a.s defined under RESPA, Lender shall notify
          Borrower as required by RESPA, and Bonrower shall pay to Lender the amount nece,ssary lo make up the
          deficiency in accordance with RESPA, but in no more than 12 monthly payments.
                 Upon payment in full of all sums secured by this Security Inswment, Lender shall promptly refund to
          Borrower any Funds held by Lender.
                 4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable
          to the Property which can attain priority over this Security Instrument, leasehold paymenLs or ground rents on
          the Property, if any, and Community Association Due.s, Fces, and Assessments, if any. To the extent that these
          items are Escrow Items, Borrower shall pay them in the manner provided in Section 3.
                 Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
          Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable to
          Lender, but only so long as Borrower i.s performing such agreement; (b) contests the lien in good faith by, or
          defends against enforcement of the lien in, legal proceedings which in Lender's opinion operate to prevent the
          enforeement of the lien while those proceedings are pending, but only until such proceedings are concluded;
          or (c) secures from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this
          Security Instrument. If Lender determines that any part of the Property is subject to a lien which can attain
          priority over this Security Instrument, Lender may give Borrower a notice identifying the lien. Within ]0 days
          of the date on which that notice is given, Borrower shall satisfy the lien or take one or more of the actions set
          forth above in this Section 4.

          ~-6A(FL)     (0005)    CHL (08/OS)                 Page 4 ot 17                                  Form 3010 1101
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 49 of 59 PageID 135


                                                                                          OR BK    6975         PG     1166
                                                                                                      S      of 11




                                                                                   DOC ID #: 00013482576704006
                    Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting
              service used by Lender in connection with this Loan.
                    S. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
              Property insured against loss by fire, hazards included within the term "extended coverage," and any other
              hazards including, but not limited to, earthquakes and floods, for which Lender requires insurance. This
              insurance shall be maintained in the amounts (including deductible levels) and for lhe periods that Lender
              require.s. What Lender requires pursuant to the preceding sentences can change during the term of the Loan.
              The insurance carrier providing the insurance shall be chosen by Borrower subject to Lender's right to
              disapprove Borrower's choice, which right shall not be exercised unreasonably. Lender may require Borrower
              to pay, in connection with this Loan, either: (a) a one-time charge for flood zone determination, certification
              and tracking services; or (b) a one-time charge for flood zone determination and certification services and
              subsequent charges each time remappings or similar changes occur which reasonably might affect such
              determination or certification. Borrower shall also be responsible for the payment of any fees imposed by the
              Federal Emergency Managemenl Agency in connection with the review of any flood zone determination
              resulting from an objection by Borrower.
                    If Borrower fails to maintain any of the coverages de.scribed above, Lender may obtain insurance
              coverage, at Lender's option and Bonroweis expense. Lender is under no obligation to purchase any particular
              type or amount of coverage. Therefore, such coverage shall cover Lender, but might or might not protect
              Borrower, Borrower's equity in the Property, or the content.s of the Property, against any risk, hazard or
              liability and might provide greater or lesser coverage than was previously in effect. Borrower acknowledges
              that the cost of the insurance coverage so obtained might signi6cantly exceed the cost of insurance that
           Borrower could have obtained. Any amounLs disbursed by Lender und'er this Section 5 shall become additional
           debt of Borrower secured by this Security Instrument. These amounts shall bear interest at the Note rate from
           the date of disbursement and shall be payable, with such intere.st, upon notice from Lender to Borrower
           requesting payment.
                All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right
           to disapprove such policie,s, shall include a standard mortgage clause, and shall name Lender as mortgagee
           and/or as an additional loss payee. Lender shall have the right to hold Ihe policies and renewal certificates. If
           Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and renewal notices. If
           Borrower obtains any form of insurance coverage, not otherwise required by Lender, for damage to, or
           destruction of, the Property, such policy shall include a standard mortgage clause and shall name Lender as
           mortgagee and/or as an additional )oss payee.
                 In the event of loss, Borrower shall give prompt notice to the insurrance carrier and Lender. Lender may
           make proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in
           writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall be
          applied to restoration or repair of the Property, if the restoration or repair is economically feasible and
           Lender's security is nol lessened. During such repair and restoration period, Lender shall have Lhe right to hold
          such insurance proceeds unlil Lender has had an opportunity lo inspect such Property to ensure the work has
           been completed to Lender s satisfaction, provided that such inspection shall be undertaken promptly. Lender
          may disbur.se proceeds for the repairs and restoration in a single payment or in a series of progress paymenLs
          as the work is completed. Unle.ss an agreement is made in writing or Applicable Law requires interest to be
          paid on such insurance proceeds, Lender shall not be required to pay Borrower any interest or eamings on
          such proceeds. Fees for public adjusters, or other third parties, retained by Borrower shall not be paid out of
           the insurance proceeds and shall be the sole obligation of Borrower. If the restoration or repair is not
          economically feasible or Lenders security would be le.ssened, the insurance proceeds shall be applied to the
          sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.
          Such insurance proceeds shall be applied in the order provided for in Section 2.
                If Borrower abandons the Propeny, Lender may file, negotiate and settle any available insurance claim
          and related matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance
          carrier has offered to setde a claim, then Lender may negotiate and settle the claim. The 30-day period will
          begin when the notice is given. In either event, or if Lender acquires the Property under Section 22 or
          otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount
          not to exceed the amounts unpaid nnder the Note or this Security Instrument, and (b) any other of Borrower's
          rights (other than the right to any refund of uneamed premiums paid by Borrower) under all insurance policies
          covering the Property, insofar as such righLs are applicable to the coverage of the Property. Lender may use
          the insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this
          Security Inswment, whether or not then due.




          ~     © -6A(FL) (0005)    CHL (08/05)                Page 5 of 11                                 Form 3010 1101
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 50 of 59 PageID 136


                                                                                         OR eK 6975 PG
                                                                                                6 of
                                                                                                       1167
                                                                                                                11




                                                                                     DOC ID R: 00013482576704006
                  6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower'.s principal residence
            within 60 days after the execution of this Sccurity Inswment and shall continue to occupy the Property as
            Borroweis principal re.sidence for at least one year after the date of occupancy, unless Lender otherwise
            agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating circumstances exist
            which are beyond Borrower's control.
                  7. Prescrvation, Maintenance and Proleclion 'of the Property; Inspections. Borrower shall not
            destroy, damage or impair the Property, allow the Property lo deteriorate or commit waste on the Property.
            Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent
            the Property from deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to
            Section 5 that repair or restoration is not economically feasible, Borrower sha11 promptly repair the Property if
            damaged to avoid further deterioration or damage. If in.surance or condemnation proceeds are paid in
            connection with damage to, or the taking of, the Property, Borrower shall be responsible for repairing or
            restoring the Property only if Lender has relcased proceeds for such purposes. Lender may disburse proceeds
            for the repairs and restoration in a single payrnent or in a series of progre.ss paymenLs as the work is
            completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the Property,
            Borrower is not relieved of Borrower s obligation for the completion of such repair or restoration.
                  Lender or its agent may make reasonable entries opon and inspections of the Property. If it has
            reasonable cause, Lender may inspect the interior of the improvements on the Property. Lender shall give
            Borrower notice at the time of or prior to such an interior inspection specifying such rea.sonable cause.
                  8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application process,
            Borrower or any persons or entities acting at the dicection of Borrower or with Borrower's knowledge or
            consent gave materially false, misleading, or inaccurate inforrnation or statements to Lender (or failed to
           provide Lender with material information) in connection with the Loan. Material repre,sentations include, but
           are not limited to, representations concerning Borrowers occupancy of the Property as Borroweis principal
           re.sidence.
                  9. Protection of Lendcr's Interest in the Property and Rights Under this Security Instrument. If (a)
           Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a
           legal proceeding that might significantly affect Lender's intcrest in the Property and/or rights under lhis
           Security Instrament (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for
           enforcement of a lien which may attain priority over this Security Instrument or to cnforce laws or
           regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for whatever is
           reasonable or appropriate to protect Lender's interest in the Property and rights under this Security Instrument,
           including protecting and/or asse.ssing the value of the Property, and securing and/or repairing the Property.
           Lender's actions can include, but are not limited to: (a) paying any sums secured by a lien which has priority
           over this Security Instrument; (b) appearing in court; and (c) paying reasonable attomey.s' fecs to protect its
           interest in the Property and/or right.s under this Security Inswment, including iLs secured position in a
           bankruptcy proceeding. Securing the Property includes, but is not linutcd to, entering the Property to make
           repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building or
           other code violations or dangerous conditions, and have utilities turned on or off. Although Lender may take
           action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. It
           is agreed that Lender incurs no liability for not taking any or all actions authorized under this Section 9.
                 Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured
          by this Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement
          and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment.
                 If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the lease.
          If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender
          agrees to the merger in writing.
                 10. Mortgage Insurance. If Lender required Mortgage Insurance a.s a condition of making the Loan,
          Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If, for any reason, the
          Mortgage Insurance coverage required by Lender ceases to be available from the mortgage insurer that
          previously provided such insurance and Borrower was required to make separately designated payments
          toward the premiums for Mortgage Insurance, Borrower shall pay the premiums required to obtain coverage
          substantially eqaivalent to the Mortgage Insurance previously in effect, at a cost substantially equivalent to the
          cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage insurer selected
          by Lender. If substantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue
          to pay to Lender the amount of thc separately designated payments that were due when the insurance coverage
          ceased to be in effect. Lender will accept, use and retain these paymenLs as a non-refundable loss reserve in
          lieu of Mortgage Insurance. Such loss reserve shall be non-refundable, notwithstanding the fact that the Loan
          is ultimatcly paid in full, and Lender shall not be required to pay Borrower any interest or earnings on such
          loss reserve. Lender can no longer require loss reserve payments if Mortgage Insurance coverage (in the


          ~-6A(FL)     (0005)    CHL (08/05)                 Page 6 of I I                                  Form 3010 1/01
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 51 of 59 PageID 137




                                                                                          OR BK 65975    PO             1 168
                                                                                                  7   of 11




                                                                                   DOC ID #: 00013482576704006
          amount and for the period that Lender require.$) provided by an insurer selected by Lender again becomes
          available, is obtained, and Lender requires separately designated payments toward the premiums for Mortgage
          Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was
          required to make separately de.signated payments toward the premiums for Mortgage Insurance, Borrower
          shall pay the premiums required to maintain Mortgage Insurance in effect, or to provide a nott-refundable loss
          re.serve, until Lender's requirement for Mortgage Insurance ends in accordance with any written agreement
          between Borrower and Lender providing for such termination or until termination is required by Applicable
          Law. Nothing in this Section 10 affects Borrower's obligation to pay interest at the rate provided in the Note.
                 Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may
          incur if Borrower does not repay the Loan as agrecd. Botrower is not a party to the Mortgage Insurance.
                 Mortgage insurers evaluate their total risk on all such insurance in force from time to time, and may enter
          into agreement.s with other parties that share or modify their risk, or reduce losses. These agreements are on
          terms and conditions that are satisfactory to the mongage insurer and the other party (or parties) to these
          agreements. These agreement.s may require the mortgage insurer to make payments using any source of funds
          that the mortgage insurer may have available (which may include funds obtained from Mortgage Insurance
          premiums).
                 As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any
          other entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive
          from (or might be characterized as) a portion of Borrower's payments for Mortgage Insurance, in exchange for
          sharing or modifying the mortgage insurers risk, or reducing losses. If such agreement provides that an
          affiliate of Lender takes a share of the insurer's risk in exchange for a share of the premiums paid to the
          insurer, the arrangement is often termed "captive rein.surance." Further:
                (a) Any such agreements will not aPl'ect the amounts thal Borrower has agreed to pay for Mortgage
          Insurance, or any other terms of the Loan. Such agreements will not increase the amount Borrower will
          owe for Mortgage Insurance, and they will not enlitle Borrower to any refund.
                (b) Any such agreements will not affect the rFghts Borrower has - if any - with respect to the
          Mortgage Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may
          include the right to receive certain disclosures, to request and obtain cancellation of the Mortgage
           Insurance, to have the Mortgage Insurance terminated aulomatically, andlor to receive a refund of any
           Mortgage Insurance premiums that were unearned at the time of such cancellation or termination.
                11. Assignment of Miscellaneous Proceeds; Forfeiture. AII Miscellaneous Proceeds are hereby
           assigned to and shall be paid to Lender.
                 If the Property is damaged, such Miscellaneous Proceeds shall be applied to restomtion or repair of the
           Property, if the restoration or repair is economically feasible and Lender's security is not lessened. During such
           repair and restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until Lender has
           had an opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
           provided that such inspection shall be undertaken promptly. Lender may pay for the repairs and re.storation in
          a single disbursement or in a series of progress payments as the work is completed. Unless an agreement is
           made in writing or Applicable Law requires interest to be paid on such Miscellaneous Proceeds, Lender shall
           not be required to pay Borrower any interest or earnings on such Miscellaneous Proceeds. If the restoration or
          repair is not economically feasible or Lender's security would be lessened, the Miscellaneous Proceeds shall
          be applied to the sums secured by this Security Instrument, whether or not then due, with tlie excess, if any,
          paid to Borrower. Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.
                In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous Proceeds
          shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, if
          any, paid to Borrower.
                In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value
          of the Property immediately before the partial taking, destruction, or loss in value is equal to or greater than
          the amount of the sums secured by this Security Instrument immediately before the partial taking, destruction,
          or loss in value, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security
          Instrument shall be reduced by the amount of the Miscellaneous Proceeds multiplied by the following fraction:
          (a) the total amount of the sums secured immediately before the panial taking, destruction, or loss in value
          divided by (b) the fair market value of the Property immediately before the partial taking, destruction, or loss
          in value. Any balance shall be paid to Borrower.
                In the event of a partial taking, destntction, or loss in value of the Property in which the fair market value
          of the Property immediately before the partial taking, destruction, or loss in value is less than the amount of
          the sums secured immediately before the partial taking, destruction, or loss in value, unless Borrower and
          Lender otherwise agree in writing, the Miscellaneous Proceeds shall be applied to the sums secured by this
          Security Inswment wttether or not the sums are then due.



          ~-8A(FL} (0005)         CHL (08/05)                 Page 7 of 11                                   Form 3010 1/01
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 52 of 59 PageID 138



                                                                                         OR BK
                                                                                                   6975
                                                                                                     8
                                                                                                               P0
                                                                                                            of 11
                                                                                                                       1169



                                                                                  DOC ID #: 00013982576709006
                If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
           Pany (as defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to
           respond to Lender within 30 days after the date the notice is given, Lender is authorized to collect and apply
           the Miscelianeous Proceeds either to restoration or repair of the Property or to the sums secured by this
           Securiry Inswment, whether or not then due. "Opposing Parry" means the third pany that owes Borrower
           Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard to Miscellaneous
           Proceeds.
                 Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in
           Lenders judgment, could result in forfeiture of the Property or other material impairment of Lender's interest
           in the Property or rights under this Security Instrument. Borrower can cure such a default and, if accelemtion
           has occurred, reinstate as provided in Section 19, by causing the action or proceeding to be dismissed with a
           ruling that, in Lender's judgment, precludes forfeiture of the Property or olher material impairment of Lenders
           interest in the Property or rights under this Security Instrument. The proceeds of any award or claim for
           damages that are attributable to the impairment of Lender's interest in the Property are hereby assigned and
           shall be paid to Lender.
                 All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in
           the order provided for in Section 2.
                 12. Borrower Not Rcleased; Forbearance By Lender Not a Waiver. Extension of the time for
           payment or modification of amortization of the sums secured by this Security Inswment granted by Lender to
           Borrower or any Successor in Intere,st of Borrower shall not operate to relea.se the liability of Borrower or any
           Successors in Interest of Borrower. Lender shall not be required to commence proceedings against any
           Successor in Interest of Bonower or to refuse to extend time for payment or otherwise modify amortization of
           the sunls secured by this Security Instrument by reason of any demand made by the original Borrower or any
           Succes,sors in Interest of Borrower. Any forbearance by Lender in exercising any right or remedy including,
           without limitation, Lenders acceptance of paymencs from third persons, entities or Succe.ssors in Interest of
           Borrower or in amounts less than the amount then due, shall not be a waiver of or preclude the exercise of any
           right or remedy.
                 13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and
           agrees that Borrower's obligations and liability shall be joint and several. However, any Borrower who
           co-signs this Security Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this Security
          Inswment only to mortgage, grant and convey the co-signer's interest in the Property under the terms of this
          Security Inswment; (b) is not personally obligated to pay the sums secured by this Security Instrument; and
          (c) agrees that Lender and any other Borrower can agree lo extend, modify, forbear or make any
          accommodations with regard to the terrns of this Sccurity Instrument or the Note without the co-signer's
          consent.
                 Subject to the provisions of Section 18, any Successor in Interest of Borrower who assumes Borrower's
          obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's
          rights and benefits under this Security Inswment. Borrower shall not be released from Borrower's obligations
          and liabiliry under this Security Inswment unle.ss Lender agrees to such release in writing. The covenants and
          agreements of this Security Instrument shall bind (except as provided in Section 20) and benefit the successors
          and assigns of L.cnder.
                 14. Loan Charges. Lender may charge Borrower fees for service.s performed in connection with
          Borrower's default, for the purpose of protecting Lendeis interest in the Property and rights under this
          Securiry Instrument, including, but not limited to, altomeys' fees, property inspection and valuation fees. In
          regard to any other fees, the absence of express authority in this Security Instrument to charge a specific fee to
          Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not charge fee.s that
          are expressly prohibited by this Security Instrument or by Applicable Law.
                 If the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so
          that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
          permitted IimiLs, then: (a) any such loan charge shall be reduced by the amount nece.ssary to reduce the charge
          to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted )imits will
          be refunded to Borrower. Lender may choose to make this refund by reducing the principal owed under the
          Note or by making a direct payment to Borrower. If a refund reduces principal, the reduction will be treated a.s
          a paRial prepayment witliout any prepayment charge (whether or not a prepayment charge is provided for
          under the Note). Borrower's acceptance of any such refund made by direct payment to Borrower will
          constitute a waiver of any right of action Borrower might have arising out of such overcharge.
                15. Notices. All notices given by Borrower or Lender in connection with this Security Instrument must
          be in writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have
          been given to Borrower when mailed by first class mail or when actually delivered to Borrower's notice
          address if sent by other means. Notice to any one Borrower shall constitute notice to all Borrowers unless
          Applicable Law expre.ssly requires otherwise. The nolice address shall be the Property Address unless




          ~-6A(FL) (0005)         CHL (08/05)                Page 8 of 11                                   Form 3010 1/01
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 53 of 59 PageID 139


                                                                                                OR BK 6,975 PG
                                                                                                        9  of 11
                                                                                                                              1170




                                                                                        DOC ID #: 00013482576704006
            Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify
            Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's change of
            address, then Borrower shall only report a change of address through that specified procedure. There may be
            only one designated notice address under this Security Inswment at any one time. Any notice to Lender shall
            be given by delivering it or by mailing it by first class mail to Lender's address stated herein unless Lender has
            designated another addre,ss by notice to Borrower. Any notice in connection with this Security Instrument
            shall not be deemed to have been given to Lender until actually received by Lender. If any notice required by
            this Security Instrument is also required under Applicable Law, the Applicable Law requirement will satisfy
            the corresponding requirement under this Security Instrument.
                  16. Governing Law; Severabilily; Rules of Construction. This Security Instrument shall be govemed
            by federal law and the law of the jurisdiction in which the Property is located. All rights and obligations
            contained in this Security Inswment are subject to any requirements and limitations of Applicable Law.
            Applicable Law might explieitly or implicitly allow the parties to agree by contract or it might be silent, but
           such silence shall not be conswed as a prohibition against agreement by contraet. In the event that any
           provision or clause of this Security Instrument or the Note conFlicts with Applicable Law, such conflict shall
            not affect other provisions of this Security Instrument or the Note which can be given effect without the
           conflicting provision.
                  As used in this Security Inswment: (a) words of the masculine gender shall mean and include
           corresponding neuter words or words of the feminine gender; (b) words in the singular shall mean and include
            the plural and vice versa; and (c) the word "may" gives sole discretion without any obligation to take any
           action.
                  17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security Inswment.
                 18. Transfer of the Property or a BeneGcial Interest in Borrower. As used in this Section 18,
           "Interest in the Property" means any legal or beneficial interest in the Property, including, but not limited to,
           those beneficial interest.s transferred in a bond for deed, contract for deed, installment sales contract or escrow
           agreement, the intent of which is the transfer of title by Borrower at a future date to a purchaser.
                  If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not
           a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written
           consent, Lender may require immediate payment in full of all sums secured by this Security Inswment.
           However, this option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.
                 If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
           provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
           within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these
           sums prior to the expiration of this period, Lender may invoke any remedies pernutted by this Security
           Instrument without further notice or demand on Borrower.
                 19. Borrower's Right to Reinstate APter Acceleration. If Bon•ower meets certain conditions, Borrower
          shall have the right to have enforcement of this Security Instrumeni discontinued at any time prior to the
           earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in this Security
           Instmment; (b) such other period as Applicable Law might specify for the tertnination of Borrower's right to
           reinstate; or (e) entry of a judgment enforcing this Security Instrument. Those conditions are that Borrower:
          (a) pays Lender all sums which then would be due under this Security Instrument and the Note as if no
          acceleration had occurred; (b) cures any default of any other covenant.s or agreements; (c) pays all expcnses
          incurred in enforcing this Security Instrument, including, but not limited to, reasonable attorney.s' fees,
          property inspection and valuation fees, and other fees incurred for the purpose of protecting Lender's interest
          in the Property and righLs under this Security Instrument; and (d) takes such action as Lender may reasonably
          require to assure that Lender's interest in the Property and rights under this Sccurity Instrument, and
          Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged. Lender
          may require that Borrower pay such reinstatement sums and expense.s in one or more of the following forms,
          as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's
          chcck, provided any such check is drawn upon an institution whose deposits are insured by a federal agency,
          inswmentality or entity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security
          Instrvment and obligations secured hereby shall remain fully effective as if no acceleration had occurred.
          However, this right to reinstate shall not apply in the case of acceleration under Section 18.
                 20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial intere,st in the
          Note (together with this Security Instrument) can be sold one or more times without prior notice to Borrower.
          A sale might result in a change in the entity (known as the "Loan Servicer") that collects Periodic PaymenLs
          due under the Note and this Security Instrument and performs other mortgage loan servicing obligations under
          the Note, this Security Instrument, and Applicable Law. There also might be onc or more changes of the Loan
          Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer, Borrower will be given
          written notice of the change which will stnte the name and address of the new Loan Servicer, the addre.ss to


          ~-6A(FL)     (0005)     CHL (08105)                  Page 9 cf 11                                     Form 3010 1/01
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 54 of 59 PageID 140


                                                                                         OR BK 6975 Pli 1171
                                                                                                     10     of 11




                                                                                   DOC ID #: 00013482576704006
           which paymenLs should be made and any other information RESPA requires in connection with a notice of
           transfer of servicing. If the Note is sold and thercafter the Loan is serviced by a Loan Servicer other than the
           purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain with the Loan Servicer
           or be transferred to a succe,ssor Loan Servicer and are not assumed by the Note purcha.ser unless otherwise
           provided by the Note purcha.ser.
                  Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
            individual litigant or the member of a class) that arises from the other party's actions pursuant to this Security
            Inswment or that alleges that the other party ha.s breached any provision of, or any duty owed by reason of,
            this Security Instrument, until such Borrower or Lender has notified the other patty (with such notice given in
            compliance with the requiremenLs of Section 15) of such alleged breach and afforded the other party herelo a
            reasonable period after the giving of such notice to take corrective action. If Applicable Law provides a time
            period which must elapse before certain aetion can be taken, that time period will be deemed to be reasonable
            for purposes of this paragraph. The notice of acceleration and opportunity to cure given to Borrower pursuant
            to Section 22 and the notice of acceleration given to Barrower pursuant to Section 18 shall be deemed to
           satisfy the notice and opportunity to take corrective action provisions of this Section 20.
                  21. Hazardous Substances. As used in this Seclion 21: (a) "Hazardous Substances" are those substances
           defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and the following
           substances: gasoline, kerosene, other flammable or toxic petroleum product.s, toxic pesticides and herbicides,
            volatile solvents, materials containing asbestos or fonnaldehyde, and radioactive materials; (b)
           "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that relate
            to health, safety or environmental protection; (c) "Environmental Cleanup" include.s any re.sponse action,
           remedial action, or removal action, a.s detined in Environmental Law; and (d) an"Environmental Conditibn"
           means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.
                  Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
           Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor
           allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental Law, (b)
           which creates an Environmental Condilion, or (c) whieh, due to the presenee, use, or release of a Hazardous
           Substance, creates a condition that adversely affects the value of the Property. The preceding two sentences
           shall not apply to the presence, use, or storage on the Property of small quantities of Hazardous Substances
           that are generally recognized to be appropriate to normal residential uses and to maintenance of the Property
           (including, but not limited to, hazardous substances in consumer products).
                 Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or
           other action by any governmental or regulatory agency or private party involving the Property and any
           Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any Environmental
           Condition, including but not limited to, any spilling, leaking, discharge, release or threat of release of any
           Hazardous Substance, and (c) any condition caused by the presence, use or release of a Hazardous Substance
           which adversely affecLs the value of the Property. If Borrower leams, or is noti6ed by any govemmental or
           regulatory authority, or any private party, that any removal or other remediation of any Hazardous Substance
           affecting the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance
           with Environmental Law. Nothing herein shall create any obligation on Lender for an Environmental Cleanup,

               NON-UNIFORM COVENANTS. Borrower and Lender Curther covenant and agree as follows:
               22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following
          Borrower's breach of any covenanl or agreement in lhis Securily Instrumenl (but not prior to
          acceleration under Section 18 unless Applicable Law provides olherwise). The notice shall specify: (a)
          the default; (b) the action required to cure lhe default; (c) a date, nol Iess than 30 days from lhe dale the
          notice is given to Borrower, by which the default musl be cured; and (d) that failure lo cure the default
          on or before lhe date specified in the notice may result in acceleration of the sums secured by this
          Security Instrument, foreclosure by judicial proceeding and sale of the Property. The notice shall
          further inform Borrower of lhe righl to reinstate after acceleration and the right to asserl in the
          foreclosure proceeding lhe non-existence of a default or any other defense of Borrower to acceleration
          and foreclosure. If the default is nol cured on or before the date specified in the notice, Lender at its
          option may requ4re immediate paymenl in 1'ull of all sums secured by this Security Instrument without
          further demand and may foreclose this Security Instrument by judicial proceeding. Lender shall be
          entitled to collect all expenses incurred in pursuing the remedies provided in this Section 22, including,
          but nol limited to, reasonable attorneys' fees and costs of title evidence.
                23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
          Security Inswment. Borrowcr shall pay any recordation costs. Lender may charge Borrower a fee for
          releasing this Security Inswment, but only if the fee is paid to a third party for services rendered and the
          charging of the fee is permitted under Applicable Law.


          ~-6A(FL)     (0005)     CHL (08/05)                 Page 10 of 11                                  Forrt1 3010 1/01
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 55 of 59 PageID 141



                                                                                               OR BK 6975 Po 1172
                                                                                                     11   of    11




                                                                                           DOC ID #: 00013482576704006
                 24. Attorneys' Fees. As used in this Security Instmment and the Note, attomeys' fees shall include those
           awarded by an appellate court and any attorneys' fees incurred in a bankruptcy proceeding.
                 25. Jury Trial Waiver. The Borrower hereby waives any right to a trial by jury in any action,
           proceeding, claim, or counterclaim, whether in contract or tort, at law or in equity, arising out of or in any way
           related to this Security Instrument or the Note.

                BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenant.s contained in this
           Security Instrument and in any Rider executed by Borrower and recorded with it.

           Signed,sealed and delivered in the presence of
                                                         .                            ~.
                                1
                                           1                                                   ~
                                    010                                                                                   (Seal)
                                                                   BENVENUTO J. CEL        I                            -Borrower
               ~n~ be l~ •             ' , ~i~ •
                                                                   7505 HATTERAS DRIVE
                                                                   HUDSON, FL 34667                                     (Address)


        . ~-eat~.                                                                                                         (Seal)
                                                                                                                        -Borrower
          kiyovlq N
                                                                                                                        (Address)


                                                                                                                          (Seal)
                                                                                                                        -Borrower


                                                                                                                        (Address)


                                                                                                                        _(Seal)
                                                                                                                        -➢orrowcr


                                                                                                                        (Address)




           STATE OF FLORIDA,                                                                                      ss:
            ~ The foregoing instrument, was acknowledged before me this                                           IQ— by




           who is personally known to me or who ha.s produced                                  L-          as identirrcation.



                                                                   4
                                                                           o,       lic
                                           Kimberty Kraengel
                           =:4     ' MYCOMMISSIONk DD247402 ExPIRES
                           ~:~~j •;e;      October 19, 2007
                                          BONDEDiHRUrROYEAININSURANC~INC




          (M.-6A(FL) (0005)         CHL (OBl05)                     Page 11 ol 11                              Form 3D10 1/01
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 56 of 59 PageID 142
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 57 of 59 PageID 143
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 58 of 59 PageID 144
Case 8:21-cv-02163-WFJ-SPF Document 1-3 Filed 09/10/21 Page 59 of 59 PageID 145
